                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                        :
In re:                                                  :        Chapter 11
                                                        :
M & G USA CORPORATION, et al.,1                         :        Case No. 17-12307 (BLS)
                                                        :
                   Debtors.                                      (Jointly Administered)
                                                        :
                                                        :

                           NOTICE OF FILING OF PLAN SUPPLEMENT

         PLEASE TAKE NOTICE that on the date hereof, the above-captioned debtors and

debtors in possession (collectively, the "Debtors") filed the Third Amended Joint Plan of

Liquidation of the Debtors and Debtors in Possession (as may be amended, modified and/or

supplemented, the "Plan").2

         PLEASE TAKE FURTHER NOTICE that the Debtors hereby file the following

documents that are exhibits to the Plan (as may be modified, amended, or supplemented from

time to time, collectively, the "Plan Supplement"):

                  Annex A: Initial Litigation Trustee;
                  Annex B: Litigation Trust Agreement;
                  Annex C: Nonexclusive Schedule of Retained Litigation Trust Causes of Action;
                  Annex D: Schedule of Executory Contracts and Unexpired Leases to Be
                   Assumed and Assigned to the Litigation Trust; and
                  Annex E: revised Corpus Christi Mechanics' Lien Schedule.

         PLEASE TAKE FURTHER NOTICE that the Debtors reserve all rights, with the

consent of the applicable parties to the extent required under the Plan, to amend, modify, or

         1
                  The Debtors are the following nine entities (the last four digits of their respective taxpayer
identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
M & G Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195),
M & G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
American Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road,
Suite 240, Houston, Texas 77067.
         2
                   Capitalized terms not otherwise defined herein shall have the meaning given to them in the Plan.



NAI-1505596515v1
supplement the Plan and the Plan Supplement, and any of the documents contained therein, in

accordance with the terms of the Plan. To the extent material amendments or modifications are

made to the Plan or Plan Supplement, the Debtors will file a blackline with the Court.

        PLEASE TAKE FURTHER NOTICE that the forms of the documents contained in the

Plan Supplement are integral to, and are considered part of, the Plan. If the Plan is approved, the

documents contained in the Plan Supplement will be approved by the Court pursuant to the order

confirming the Plan.

        PLEASE TAKE FURTHER NOTICE that the hearing to consider confirmation of the

Plan (the "Confirmation Hearing") will be held before the Honorable Brendan L. Shannon,

United States Bankruptcy Court, 824 North Market Street, Wilmington, Delaware, 19801, on

December 17, 2018, at 11:00 a.m., prevailing Eastern Time.

        PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing may be

adjourned or continued from time to time without further notice other than by such adjournment

being announced in open court or by a notice of adjournment filed with the Court and served on

parties requesting service pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure.

        PLEASE TAKE FURTHER NOTICE that the Plan, the Plan Supplement and other

documents and materials filed in these chapter 11 cases may be obtained at no charge from the

Debtors' noticing agent, Prime Clerk LLC, by: (i) accessing the Debtors' document website at

https://cases.primeclerk.com/mgusa; or (ii) writing to M&G USA Corporation et al. Ballot

Processing, c/o Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New York, NY 10022. Parties

may also obtain copies of any pleadings filed in these chapter 11 cases for a fee via PACER at

https://www.ecf.deb.uscourts.gov.




NAI-1505596515v1                                -2-
Dated: December 11, 2018     PACHULSKI STANG ZIEHL & JONES LLP

                             /s/ Joseph M. Mulvihill____________________
                             Laura Davis Jones (DE Bar No. 2436)
                             James E. O'Neill (DE Bar No. 4042)
                             Joseph M. Mulvihill (DE Bar No. 6061)
                             919 N. Market Street, 17th Floor
                             P.O. Box 8705
                             Wilmington, DE 19899-8705 (Courier 19801)
                             Telephone: (302) 652-4100
                             Facsimile:    (302) 652-4400
                             Email:        ljones@pszjlaw.com
                                           joneill@pszjlaw.com
                                           jmulvihill@pszjlaw.com

                             and

                             JONES DAY
                             Scott J. Greenberg
                             Stacey L. Corr-Irvine
                             250 Vesey Street
                             New York, NY 10281
                             Telephone:     (212) 326-3939
                             Facsimile:     (212) 755-7306
                             Email:         sgreenberg@jonesday.com
                                            scorrirvine@jonesday.com

                             and

                             Carl E. Black
                             901 Lakeside Avenue
                             Cleveland, OH 44114
                             Telephone:    (216) 586-7035
                             Facsimile:    (216) 579-0212
                             Email:        ceblack@jonesday.com

                             and

                             Daniel J. Merrett
                             1420 Peachtree Street, N.E., Suite 800
                             Atlanta, Georgia 30309-3053
                             Telephone:    (404) 581-8476
                             Facsimile:    (404) 581-8330
                             Email:        dmerrett@jonesday.com

                             Co-Counsel for the Debtors and Debtors in
                             Possession


NAI-1505596515v1           -3-
                          ANNEX A


                   Initial Litigation Trustee




NAI-1505596515v1
                                     INITIAL LITIGATION TRUSTEE



Alan D. Halperin and Ankura Trust Company, LLC, as co-trustees




NAI-1505553526v20
                           ANNEX B


                   Litigation Trust Agreement




NAI-1505596515v1
                                                                    Subject to Material Revision
                                                                     Privileged and Confidential
                                                                         Attorney Work Product

                            LITIGATION TRUST AGREEMENT


        This Litigation Trust Agreement (this “Agreement”) is made this [_]th day of [_______],
2018 by and among (i) the Debtors in the jointly administered chapter 11 cases (the “Cases”)
pending in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) under Case Number 17-12307, (ii) Alan D. Halperin and Ankura Trust Company, LLC,
as the co-trustees (together with any successor trustee, collectively the “Litigation Trustees”),
and (iii) the official committee of unsecured creditors appointed in the Cases pursuant to section
1102 of the Bankruptcy Code (the “Creditors’ Committee”). Capitalized terms used in this
Agreement and not defined herein have the meanings ascribed to them in the [Second Amended
Joint Plan of Liquidation of the U.S. Debtors and Debtors in Possession] (as it may be further
modified, supplemented and amended, the “Plan”).

                                            RECITALS

        A.     On [_________], 2018, the Bankruptcy Court entered an order confirming the
Plan.

        B.     The Litigation Trust (as defined below) is established pursuant to the Plan as a
liquidating trust in accordance with Treasury Regulation Section 301.7701-4(d) with no
objective to continue or engage in the conduct of a trade or business except, to the extent
reasonably necessary to, and consistent with, the liquidating purpose of the Litigation Trust and
the Plan;

        C.     The Litigation Trust is established for the purpose of, at the direction of the
Litigation Trust Oversight Committee as set forth herein, liquidating the Litigation Trust Assets
in an expeditious but orderly manner for the benefit of the Beneficiaries; and

      D.     The Litigation Trust is intended to qualify as a “grantor trust” for U.S. federal
income tax purposes pursuant to sections 671-677 of the Internal Revenue Code of 1986, as
amended, with the Beneficiaries treated as the grantors and owners of the Litigation Trust.

       NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in the Plan, the Debtors, the Litigation Trustees, and the Creditors’
Committee agree as follows:

                                            ARTICLE I

                                         DEFINITIONS

               Section 1.01. Definitions.

       “Allowed” means (a) any Claim (or a portion thereof) against a Debtor as to which no
action to dispute, deny, or otherwise limit recovery with respect thereto, or alter the priority


                                                1
                                                                     Subject to Material Revision
                                                                      Privileged and Confidential
                                                                          Attorney Work Product

thereof (including a claim objection), has been timely commenced within the applicable period
of limitation fixed by the Plan or applicable law, or, if an action to dispute, deny, equitably
subordinate, or otherwise limit recovery with respect thereto, or alter priority thereof, has been
timely commenced, to the extent such Claim has been allowed (whether in whole or in part) by a
Final Order of a court of competent jurisdiction with respect to the subject matter or (b) any
Claim against a Debtor or portion thereof that is allowed (i) in any contract, instrument, or other
agreement entered into in connection with the Plan, (ii) pursuant to the terms of the Plan, (iii) by
Final Order of the Bankruptcy Court, or (iv) with respect to an Administrative Claim (x) that was
incurred by a Debtor in the ordinary course of business during the Chapter 11 Cases to the extent
due and owing without defense, offset, recoupment, or counterclaim of any kind and (y) that is
not otherwise disputed.

       “Bankruptcy Code” means Title 11 of the United States Code, as now in effect or
hereafter amended, as applicable to these Chapter 11 Cases.

        “Bankruptcy Rules” means, collectively, the Federal Rules of Bankruptcy Procedure and
the local rules of the Bankruptcy Court, as now in effect or hereafter amended.

        “Beneficiary” means all holders, following the Effective Date, of Allowed and unpaid
Litigation Trust Claims, irrespective of whether such Litigation Trust Claims become Allowed
Claims before or after the Effective Date.

       “Bid Support Term Sheet” means the bid support term sheet annexed to the Stipulation
Regarding Settlement and Agreement with Respect to Sale of Corpus Christi Assets and Related
Matters (Docket No. 1299-1), approved by the Bankruptcy Court on March 29, 2018, as
amended on October 18, 2018 and approved by the Bankruptcy Court on October 19, 2018
(Docket No. 1991).

       “Business Day” means any day other than a Saturday, Sunday, or a “legal holiday,” (as
defined in Bankruptcy Rule 9006(a)).

       “Cash” means the lawful currency of the United States and equivalents thereof.

       “Claim” means a claim, as such term is defined in section 101(5) of the Bankruptcy
Code, against a Debtor.

        “Claims and Noticing Agent” means Prime Clerk LLC, the claims and noticing agent
retained by the Debtors pursuant to the (i) Order Authorizing Retention and Appointment of
Prime Clerk LLC As Claims and Noticing Agent Nunc Pro Tunc to the Petition Date [Docket No.
65].

       “Claims Register” means the official register of Claims maintained by the Claims and
Noticing Agent in the Cases.




                                                 2
                                                                       Subject to Material Revision
                                                                        Privileged and Confidential
                                                                            Attorney Work Product

      “Confirmation Date” means the date upon which the Bankruptcy Court entered the
Confirmation Order on its docket, within the meaning of Bankruptcy Rules 5003 and 9021.

       “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

      “Debtors” means M & G USA Corporation; M & G Resins USA, LLC; M & G Polymers
USA, LLC; M & G Finance Corporation; M&G Waters USA, LLC; M & G USA Holding, LLC;
Chemtex International Inc.; Chemtex Far East, Ltd.; and Indo American Investments, Inc.

        “Disputed Claim” means a Litigation Trust Claim: (a) that is neither an Allowed Claim
nor a disallowed Claim; (b) that is listed as disputed, contingent or unliquidated in the Schedules
or that is otherwise subject to an objection; or (c) for which a Proof of Claim has been timely
filed with the Bankruptcy Court or a written request for payment has been made, to the extent
(i) the Debtors have, or any party in interest entitled to do so has, interposed a timely objection or
request for estimation, which objection or request for estimation has not been withdrawn or
determined by a Final Order or (ii) that such Proof of Claim has been asserted in an amount that
is greater than the undisputed, non-contingent and liquidated amount of such Claim in the
Schedules, if any.

        “Disputed Claims Reserve” means the reserve fund(s) created pursuant to Section V.D.1
of the Plan.

      “Distribution” means a distribution of property to a Beneficiary pursuant to this
Agreement.

       “Distribution Date” means any date on which Distributions are made in accordance with
Section 5.01 hereof.

       “Effective Date” means a day, as determined by the Debtors, that is the Business Day as
soon as reasonably practicable after all conditions to the Effective Date in Section VII.B of the
Plan have been met or waived in accordance with the provisions of that section.

        “Exchange Act” means the Securities and Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

       “Final Order” means an order or judgment of the Bankruptcy Court, or other court of
competent jurisdiction, as entered on the docket in the Cases or the docket of any other court of
competent jurisdiction, that has not been reversed, stayed, modified or amended, and as to which
the time to appeal or seek certiorari or move for a vacatur, new trial, reargument or rehearing has
expired, and no appeal or petition for certiorari or other proceedings for a vacatur, new trial,
reargument or rehearing has been timely taken, or as to which any appeal that has been taken or
any petition for certiorari that has been timely filed has been withdrawn or resolved by the
highest court to which the order or judgment was appealed or from which certiorari was sought
or the vacatur, new trial, reargument or rehearing shall have been denied or resulted in no

                                                  3
                                                                     Subject to Material Revision
                                                                      Privileged and Confidential
                                                                          Attorney Work Product

modification of such order; provided that the possibility that a motion under rule 60 of the
Federal Rules of Civil Procedure, or any analogous Bankruptcy Rule or other analogous rule or
procedure, may be filed relating to such order, shall not cause an order not to be a Final Order.

       “Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

        “Litigation Trust” means the trust created pursuant to this Agreement and Section III.C of
the Plan to, among other things, hold the Litigation Trust Assets and make distributions pursuant
to the Plan.

       “Litigation Trust Assets” means (a) the Unsecured Claims Pool; (b) the Remaining
Assets; (c) the Litigation Trust Causes of Action (including any Privilege Rights); (d) the New
Equity Interests; and (e) any Corpus Christi Causes of Action transferred to the Litigation Trust
pursuant to Section III.H.2 of the Plan.

       “Litigation Trust Causes of Action” means all Causes of Action of the Debtors and their
Estates other than the Excluded Causes of Action, and including, without limitation:
(a) Avoidance Actions; (b) any claims and proceeds of claims against Magnate S.à r.l., its
managers and/or affiliates; (c) any claim against auditors and any professionals utilized by the
Debtors and/or the Estates at any time (other than the Professionals retained by the Debtors in the
Chapter 11 Cases); (d) the Litigation Trust’s entitlements with respect to any recovery against
Sinopec, as provided for in Section III.H.2 of the Plan; and (e) all Privilege Rights.

        “Litigation Trust Claims” means the Claims that, upon Allowance, may be subject to
Distributions from the Litigation Trust Assets pursuant to the Plan, including, Allowed and
unpaid Unsecured Claims Pool Administrative Claims, Unsecured Claims Pool Priority Claims,
Other Secured Claims (solely to the extent they relate to Remaining Assets transferred to the
Litigation Trust), and General Unsecured Claims.

       “Litigation Trust Oversight Committee” means the committee appointed pursuant to
Section III.C.3 of the Plan to oversee the activities of the Litigation Trust and the Litigation
Trustees.

       “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

        “Petition Date” means: (a) with respect to M&G Polymers USA, LLC, October 24, 2017;
and (b) with respect to the other Debtors, October 30, 2017.

       “Schedules” means collectively, the (a) schedules of assets and liabilities and (b)
statements of financial affairs, as each may be amended and supplemented from time to time,
Filed by the Debtors pursuant to section 521 of the Bankruptcy Code.

        “Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

                                                4
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product


        “Third Party Disbursing Agent” means an entity engaged by the Debtors in their capacity
as Disbursing Agent or engaged by the Litigation Trustees to act as a Disbursing Agent pursuant
to Section III.C. of the Plan.

       “Trust Accounts” means the bank accounts to be held in the name of the Litigation
Trustees that are created pursuant to Section III.C of the Plan.

       “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, and the rules
and regulations promulgated thereunder.


                                           ARTICLE II

                      ESTABLISHMENT OF THE LITIGATION TRUST


               Section 2.01. Establishment of the Litigation Trust. Pursuant to the Plan, the
Debtors, the Litigation Trustees, and the Creditors’ Committee hereby establish the Litigation
Trust on behalf of the Beneficiaries effective as of the Effective Date of the Plan. The sole
purpose of the Litigation Trust is the liquidation and distribution of the Litigation Trust Assets in
accordance with Treasury Regulation section 301.7701-4(d), with no objective to continue or
engage in the conduct of a trade or business. The Litigation Trust shall engage in activities only
as reasonably necessary to, and consistent with, its liquidating purpose.

               Section 2.02. Transfer and Title to Assets. The Litigation Trustees shall hold the
Litigation Trust Assets in the Litigation Trust for the benefit of the Beneficiaries, subject to the
terms of the Plan and this Agreement. For all federal income tax purposes, all parties (including
the Debtors, the Litigation Trustees, and the Beneficiaries) shall treat the transfer of (a) the
Litigation Trust Assets allocable to the holders of the Allowed Litigation Trust Claims as of the
Effective Date as a transfer to such holders of their proportionate interests in the Litigation Trust
Assets followed by a transfer by such holders of such interests in the Litigation Trust Assets to
the Litigation Trust in exchange for beneficial interests in the Litigation Trust, and (b) the
Litigation Trust Assets allocable to the Disputed Claims as a transfer to the Disputed Claims
Reserve. Accordingly, the holders of Allowed Litigation Trust Claims as of the Effective Date
shall be treated for federal income tax purposes as the grantors and owners of their respective
shares of the Litigation Trust Assets. The foregoing treatment shall also apply, to the extent
permitted by applicable law, for state and local income tax purposes.

                Section 2.03. Funding the Litigation Trust. Except as otherwise provided in the
Plan or the Confirmation Order, on the Effective Date, the Debtors shall transfer the Litigation
Trust Assets to the Litigation Trust, and all such assets shall vest in the Litigation Trust on such
date, to be administered by the Litigation Trustees in accordance with the Plan and this
Agreement. Except as set forth in Section III.J of the Plan, the Litigation Trust Assets shall be
transferred to the Litigation Trust free and clear of all Liens.


                                                 5
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

               Section 2.04. Valuation of Assets. As soon as practicable after the Effective
Date, the Litigation Trustees shall make a good-faith valuation of the Litigation Trust Assets, and
such valuation shall be made available from time to time, to the extent relevant, and shall be used
consistently by all parties (including the Litigation Trustees and the Beneficiaries) for all federal
income tax purposes.

               Section 2.05. Rights of Debtors. The Debtors shall have no claim to, right, or
interest in, whether direct, residual, contingent or otherwise, the Litigation Trust Assets once
such assets have been transferred to the Litigation Trust. In no event shall any part of the
Litigation Trust Assets revert to or be distributed to any of the Debtors.

                Section 2.06. Books and Records; Authorization. The Litigation Trustees shall
maintain books and records relating to the assets and income of the Litigation Trust, the payment
of expenses and liabilities of, and claims against or assumed by, the Litigation Trust in such
detail and for such period of time as may be reasonably necessary to enable him or her to make
full and proper accounting in respect thereof, and to comply with applicable provisions of law.
Members of the Litigation Trust Oversight Committee shall have the right, upon not less than
thirty (30) days’ prior written (with email being sufficient) notice delivered to the Litigation
Trustees, to inspect such books and records during normal business hours reasonably acceptable
to the Litigation Trustees, subject to entering into a confidentiality agreement satisfactory in
form and substance to the Litigation Trustees. Except as provided in Section 8.01 hereof,
nothing in this Agreement requires the Litigation Trustees to file any accounting or seek
approval of any court with respect to (i) the administration of the Litigation Trust, or (ii) as a
condition for making any payment or distribution out of the Litigation Trust Assets.


                                           ARTICLE III

                                    LITIGATION TRUSTEES

               Section 3.01. Appointment. Pursuant to the Plan, Alan D. Halperin and Ankura
Trust Company, LLC have been designated to serve as the initial Litigation Trustees, and they
hereby accept such appointment and agree to serve in such capacity as of the Effective Date.
The Litigation Trustees shall be deemed to be appointed pursuant to Bankruptcy Code section
1123(b)(3)(B).

               Section 3.02. Generally. The Litigation Trustees’ powers are exercisable solely
in a manner consistent with, and in furtherance of, the purpose of the Litigation Trust and not
otherwise. The Litigation Trustees shall have authority to bind the Litigation Trust, and for all
purposes of this Agreement shall be acting as Litigation Trustees, and not in his or her individual
capacity.

               Section 3.03. Scope of Authority. Subject to the oversight and direction of the
Litigation Trust Oversight Committee and the provisions of the Plan and this Agreement, the
Litigation Trustees shall hold the authority to:


                                                 6
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

                       (a)    perform all actions and execute all agreements, instruments and
other documents necessary to implement the Plan as it pertains to the Litigation Trust, the
Litigation Trust Assets and Litigation Trust Claims;
                      (b)     establish, maintain and administer the Trust Accounts and the
Disputed Claims Reserves and any other appropriate reserves in the name of the Litigation Trust
(which may be done by book entry) on account of the fees, costs and expenses associated with
the investigation and prosecution of the Litigation Trusts Causes of Action, Disputed Claims,
and costs associated with the administration of the Litigation Trust, including, without limitation,
the costs associated with making Distributions and such other matters as the Litigation Trustee
deems reasonably necessary or appropriate;
                       (c)     accept, preserve, receive, collect, manage, invest, sell, liquidate,
transfer, supervise, prosecute, settle and protect, and/or distribute, as applicable, the Litigation
Trust Assets (directly or through his or her professionals or a Third Party Disbursing Agent);
                     (d)    review, reconcile, settle or object to all Litigation Trust Claims that
are Disputed Claims as of the Effective Date without any further notice to or action, order or
approval by the Bankruptcy Court;
                       (e)    calculate and make Distributions of the proceeds of the Litigation
Trust Assets to the Holders of Allowed Litigation Trust Claims (directly or through his or her
professionals or a Third Party Disbursing Agent);
                       (f)    pursue, investigate, institute, file, prosecute, enforce, abandon,
settle, compromise, release or withdraw any and all Causes of Action transferred to the Litigation
Trust in any court or other tribunal without any further order of the Bankruptcy Court in
accordance with the Litigation Trust Agreement and the Bid Support Term Sheet;
                       (g)     without limiting the generality of the rights and powers set forth in
this Section and subject to all applicable rules, regulations, procedures, defenses and objections,
to take discovery in connection with the investigation and prosecution of the Causes of Action
transferred to the Litigation Trust, whether through depositions, oral examinations, document
requests, interrogatories and/or other discovery devices provided for under applicable law, and to
exercise any and all investigatory powers provided for under Rule 2004 of the Bankruptcy Rules
to the extent authorized to do so by order of the Bankruptcy Court or other court of competent
jurisdiction;
                       (h)    retain, compensate and employ professionals to represent the
Litigation Trust;
                       (i)   file appropriate Tax returns and other reports on behalf of the
Litigation Trust and pay Taxes or other obligations owed by the Litigation Trust;
                      (j)    file, to the extent reasonably feasible, and provided that necessary
and reliable information to do so is made reasonably available to the Litigation Trustees,
appropriate Tax returns on behalf of each Debtor and pay Taxes or other obligations arising in
connection therewith provided that for the avoidance of doubt the Litigation Trustees may

                                                 7
                                                                     Subject to Material Revision
                                                                      Privileged and Confidential
                                                                          Attorney Work Product

absolutely and unconditionally rely, and shall be protected in acting upon and executing, any
such Tax return and any related certificate, statement, instrument, opinion, report, or other paper
or document prepared by accounting, financial and legal advisors and other professionals
retained for such purpose, and shall not be liable for any action taken or omitted to be taken in
accordance with the advice thereof;
                       (k)     cause the Plan Administrator to enter into, the Dissolution
Transactions to the extent reasonably feasible;
                       (l)     take such actions as are necessary or appropriate to close or
dismiss all of the Cases;
                       (m)     utilize the Litigation Trust Assets to purchase or create and carry
all appropriate insurance policies and pay all insurance premiums and costs deemed necessary or
advisable by the Litigation Trustees, including, without limitation, to insure the acts and
omissions of the Litigation Trustees, and if appropriate, the Litigation Trust Oversight
Committee;
                        (n)    make any and all necessary filings in accordance with applicable
law, statute, or regulation;
                       (o)    in reliance upon the Claims Register maintained in the Cases
(which the Litigation Trustees shall have the absolute right to rely on as accurate), maintain
appropriate books and records, including a register evidencing the beneficial interest in the
Litigation Trust held by each of the Beneficiaries;
                      (p)    dissolve the Litigation Trust in accordance with the terms of the
Litigation Trust Agreement; and
                       (q)    exercise such other powers as may be vested in or assumed by the
Litigation Trust or the Litigation Trustees pursuant to the Plan, Bankruptcy Court order, or as
may be necessary, proper, and appropriate to carry out the provisions of the Plan.

Notwithstanding anything to the contrary set forth above, or provided herein or elsewhere,
neither the Litigation Trust nor the Litigation Trustees shall have any obligation whatsoever to
take any action, or perform any filing, with respect to any of the Debtors’ retirement or benefits
plans.

                Section 3.04. Limitations.

                       (a)     The Litigation Trustees shall not be, and is not, authorized to
engage in any trade or business with respect to the Litigation Trust Assets, and shall engage only
in activity reasonably necessary to, and consistent with, the liquidating purpose of the Litigation
Trust. All actions taken by the Litigation Trustees shall be consistent with the expeditious but
orderly liquidation of the Litigation Trust Assets as is required by applicable law and consistent
with the treatment of the Litigation Trust as a liquidating trust under Treasury Regulation
section 301.7701-4(d).


                                                8
                                                                     Subject to Material Revision
                                                                      Privileged and Confidential
                                                                          Attorney Work Product

                       (b)      In all circumstances, the Litigation Trustees shall act in the best
interests of all Beneficiaries and in furtherance of the purpose of the Litigation Trust, and shall
consult with the Litigation Trust Oversight Committee as the same is provided for pursuant to
the terms of this Agreement.

                       (c)     Except as otherwise provided herein or in the Plan, the Litigation
Trust Oversight Committee may from time to time, by unanimous vote, restrict the Litigation
Trustees from taking or initiating certain actions determined by the Litigation Trust Oversight
Committee to be contrary to the best interests of the Litigation Trust or the Beneficiaries,
provided that the Litigation Trustees may make a motion to the Bankruptcy Court to resolve any
such dispute.

                      (d)     The Litigation Trustees shall liquidate and convert to Cash the
Litigation Trust Assets in an expeditious but orderly manner, make timely distributions, and not
unduly prolong the duration of the Litigation Trust.

                        (e) The Litigation Trustees may not seek to have the Bankruptcy Court
expand its role beyond that set forth in the Plan and this Agreement, unless they have the
unanimous consent of the Oversight Committee and the expansion is necessary to satisfy a need
of the Litigation Trust.

                Section 3.05. Discretion. Subject to (a) Section 6.01 of this Agreement, (b)
consultation with, and the reasonable oversight of, the Litigation Trust Oversight Committee,
and (c) express provisions of this Agreement and the Plan, the Litigation Trustees shall have
absolute discretion to pursue, or not pursue, any and all claims, rights, or causes of action, as it
determines is in the best interests of the Beneficiaries and consistent with the purposes of the
Litigation Trust. The Litigation Trustees may incur any reasonable and necessary expenses in
liquidating and converting the Litigation Trust Assets to Cash. Neither the Litigation Trustees
nor his or her successors or assigns shall fund, or be obligated to fund (whether directly or
indirectly), the costs of pursuing any claim. No person dealing with the Litigation Trust shall be
obligated to inquire into the authority of the Litigation Trustees in connection with the
protection, conservation, or disposition of the Litigation Trust Assets.

                Section 3.06. Prosecution of Litigation Trust Causes of Action. After the
Effective Date, only the Litigation Trustees shall have authority to maintain, prosecute, settle,
dismiss, abandon, or otherwise dispose of the Litigation Trust Causes of Action. The Litigation
Trustees may enter into and consummate settlements and compromises of the Litigation Trust
Causes of Action without notice to, or approval by, the Bankruptcy Court. On the Effective
Date, and without having to obtain any further order of the Bankruptcy Court, the Litigation
Trustees shall be deemed to have intervened as plaintiff, movant or additional party, as
appropriate, in any Litigation Trust Cause of Action, irrespective of whether any such Litigation
Trust Cause of Action was commenced as an adversary proceeding, contested matter, or motion
or other action, and whether filed by a Debtor, the Creditors’ Committee or any other estate
representative before the Effective Date.



                                                 9
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

                Section 3.07. Retention of Professionals. The Litigation Trustees may retain and
compensate attorneys and other professionals (including any professional who represented a
party in interest in the Cases) to assist in their duties as Litigation Trustees (including the
prosecution of the Litigation Trust Causes of Action) on such terms as the Litigation Trustees
deem appropriate (including, without limitation, on a fee or a contingency basis) without
Bankruptcy Court approval. The Litigation Trustees may, with the consent and oversight of the
Litigation Trust Oversight Committee, delegate the performance of services and the fulfillment
of responsibilities under this Agreement to other persons reasonably acceptable to the Litigation
Trust Oversight Committee. Such persons shall be entitled to be compensated and reimbursed
for out-of-pocket disbursements in the same manner as the Litigation Trustees.

                Section 3.08. Other Activities. The entities serving as the Litigation Trustees,
other than in their capacity as such, shall be entitled to perform services for and be employed by
third parties.

               Section 3.09. Liability of Litigation Trustees and Their Agents. Except as
otherwise specifically provided herein, neither the Litigation Trustees, nor the employees,
professionals, agents, and representatives of the Litigation Trust or the Litigation Trustees (all of
the foregoing, the “Covered Persons”), shall be held personally liable for any claim asserted
against any of them or the Litigation Trust. Without limiting the generality of the foregoing,
none of the Covered Persons shall be liable with respect to any action taken or omitted to be
taken in furtherance of their responsibilities hereunder, except to the extent that their conduct is
determined by a Final Order to be due to their own fraud, gross negligence, or willful
misconduct. All Persons dealing with the Litigation Trustees shall look only to the Litigation
Trust Assets to satisfy any liability incurred by him or her in carrying out the terms of this
Agreement, the Plan or Confirmation Order, and, subject to the preceding sentence, none of the
Covered Persons shall have any personal obligation to satisfy any such liability. Nothing
contained in this Agreement, the Plan or the Confirmation Order shall be deemed to be an
assumption by the Litigation Trustees of any of the liabilities, obligations or duties of the
Debtors or Beneficiaries and shall not be deemed to be or contain a covenant or agreement by the
Litigation Trustees to assume or accept any such liability, obligation or duty.

               Section 3.10. Non-Liability for Acts of Others. Except as expressly provided in
this Agreement, the Plan or the Confirmation Order, neither the Litigation Trust nor the
Litigation Trustees shall assume any of the liabilities, obligations or duties of the Debtors or the
Beneficiaries. The Litigation Trustees may accept and rely upon any accounting made by or on
behalf of the Debtors and any statement or representation made by the Debtors or its agents and
professionals as to the assets comprising the Litigation Trust Assets or the Disputed Claims
Reserve or as to any other fact bearing upon the creation of the Litigation Trust, so long as it has
a good faith basis to do so. Any successor Litigation Trustee may accept and rely upon any
accounting made by or on behalf of any predecessor Litigation Trustee hereunder, and any
statement or representation made by a predecessor Litigation Trustee or its agents as to the assets
comprising the Litigation Trust Assets, the Disputed Claims Reserves or as to any other fact
bearing upon the prior administration of the Litigation Trust, so long as it has a good faith basis
to do so. The Litigation Trustees shall not be liable for having accepted and relied in good faith


                                                 10
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

upon any such accounting, statement or representation if it is later proved to be incomplete,
inaccurate or untrue. The Litigation Trustees or successor Litigation Trustees shall not be liable
for any act or omission of any predecessor Litigation Trustees, nor have a duty to enforce any
claims against any predecessor Litigation Trustees on account of any such act or omission. The
Litigation Trustees or the Members of the Litigation Trust Oversight Committee may, in
connection with the performance of their functions, and in their sole and absolute discretion,
consult with their attorneys, accountants, financial advisors and agents, and shall not be liable for
any act taken, omitted to be taken, or suffered to be done in good faith reliance upon the advice
or opinions rendered by such persons, regardless of whether such advice or opinions are
provided in writing. Notwithstanding such authority, neither the Litigation Trustees nor the
Members of the Litigation Trust Oversight Committee shall be under any obligation to consult
with attorneys, accountants, financial advisors or agents, and their determination not to do so
shall not result in the imposition of liability on the Litigation Trustees or the Members and/or
their designees, unless such determination is based on fraud, willful misconduct, or gross
negligence.

                 Section 3.11. Reliance by Litigation Trustees. The Litigation Trustees may
absolutely and unconditionally rely, and shall be protected in acting upon, any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent, order, or other paper
or document believed by it to be genuine and to have been signed or presented by the proper
party or parties. The Litigation Trustees may absolutely and unconditionally presume that any
other parties purporting to give any notice of instructions in writing has been duly authorized to do
so, and may rely on such notice. The Litigation Trustees may consult with legal counsel, financial
or accounting advisors, and other professionals to be selected by him or her and may rely, in
good-faith, on the advice thereof, and shall not be liable for any action taken or omitted to be
taken in accordance with the advice thereof.

               Section 3.12. Parties Dealing With the Litigation Trustees. In the absence of
actual knowledge to the contrary, any person dealing with the Litigation Trust or the Litigation
Trustees shall be entitled to rely on the authority of the Litigation Trustees or any of the
Litigation Trustees’ agents to act in connection with the Litigation Trust Assets. There is no
obligation on any Person dealing with the Litigation Trustees to inquire into the validity,
expediency or propriety of any transaction by the Litigation Trustees or any agent of the
Litigation Trustees.

               Section 3.13. Compensation of the Litigation Trustees and Other Employees.
The Litigation Trustees and the Litigation Trust’s employees shall be entitled to receive
reasonable compensation approved by the Litigation Trust Oversight Committee and paid by the
Litigation Trust with the Litigation Trust Assets. A Litigation Trustee may pay his or her
compensation and other costs and expenses of the Litigation Trust before approving or making
any Distributions to the Beneficiaries. Costs and expenses of the Litigation Trust shall include,
but shall not be limited to, (i) fees and expenses incurred in connection with the prosecution and
settlement of any Disputed Claims and Litigation Trust Causes of Action and (ii) actual
reasonable out-of-pocket fees and expenses of the Litigation Trustees and his or her retained



                                                 11
                                                                                Subject to Material Revision
                                                                                 Privileged and Confidential
                                                                                     Attorney Work Product

professionals.1 A Litigation Trustee shall deliver his or her invoices or fee statements to the
Litigation Trust Oversight Committee. Any professionals retained by the Litigation Trustees
pursuant to this Agreement shall deliver their invoices or fee statements to the Litigation
Trustees for approval before payment from the Litigation Trust Assets shall be allowed. The
Litigation Trustees and Litigation Trust Oversight Committee, as applicable, shall have ten (10)
days from the delivery of any invoice or fee statement to give notice (with email being sufficient)
of an objection to the fee statement to the professional seeking compensation or reimbursement
(including the Litigation Trustees). In the event no objections are timely raised, the Litigation
Trustees may pay the fees and expenses (including the Litigation Trustees’ fees and expenses),
or that portion of the fee, that is not subject to an objection. For an objection to be valid, it shall
be in writing and set forth in detail the specific fees objected to and the basis for the objection.
Any objection that remains unresolved fifteen (15) days after it is made may be submitted to the
Bankruptcy Court for resolution. A Litigation Trustee may be compensated for work performed
prior to the Effective Date of the Plan and creation of this Litigation Trust in connection with the
preparation of the Litigation Trust and for the effective date and implementation of the Litigation
Trust.

                Section 3.14. Exculpation; Indemnification. All of the Covered Persons shall be,
and hereby are, exculpated by all Persons, including the Beneficiaries and any other holders of
Allowed Claims, from any and all claims, causes of action and other assertions of liability arising
out of the discharge of the powers and duties conferred upon them by the Plan, this Agreement,
or any order of the Bankruptcy Court entered pursuant to, or in furtherance of, the Plan, or by
applicable law, except for actions or omissions to act that are determined by a Final Order to
have arisen out of fraud, gross negligence, or willful misconduct. No Person shall have, or be
permitted to pursue, any claim or cause of action against any of the Covered Persons for making
payments in accordance with this Agreement or the Plan, or for implementing any other
provision of the Plan. To the fullest extent permitted by applicable law, the Litigation Trust
shall: (i) indemnify, defend, and hold harmless the Covered Persons from and against any and all
losses, claims, damages, liabilities and expenses, including, without limitation, reasonable
attorneys’ fees, disbursements and related expenses that the Covered Persons may incur or to
which the Covered Persons may become subject in connection with any actions or inactions in
their capacity as such, except for actions or inactions involving fraud, willful misconduct, or
gross negligence and (ii) the Covered Persons shall be entitled to obtain advances from the
Litigation Trust to cover their reasonable fees and expenses incurred in defending any such
actions or inactions. Any action taken, or omitted to be taken, with the express approval of the
Bankruptcy Court or the Litigation Trust Oversight Committee will conclusively be deemed not
to constitute fraud, gross negligence, or willful misconduct, provided, however, that the
Litigation Trustees shall not be obligated to comply with a direction of the Litigation Trust
Oversight Committee, whether or not express, which would result in a change of the distribution
or any other material provisions of the Plan. The foregoing exculpation and indemnity in respect
of any Covered Person shall survive the termination of such Covered Person from the capacity
for which they are indemnified and shall inure to the benefit of the Covered Persons’ heirs and
assigns.

1
    Initial budget and compensation to be acceptable to Creditors’ Committee.

                                                          12
                                                                        Subject to Material Revision
                                                                         Privileged and Confidential
                                                                             Attorney Work Product

               Section 3.15. Termination. The duties, responsibilities and powers of the
Litigation Trustees shall terminate on the date the Litigation Trust is dissolved pursuant to
Article IX of this Agreement, under applicable law, or by an order of the Bankruptcy Court;
provided, that Sections 3.11 and 3.12 above shall survive such termination and dissolution.

              Section 3.16. Resignation. The Litigation Trustees may resign by giving not less
than ninety (90) days prior written notice (with email being sufficient) to the Litigation Trust
Oversight Committee.

              Section 3.17. Removal. A Litigation Trustee may be removed upon the
unanimous vote of the Litigation Trust Oversight Committee with or without cause. Any
removal of a Litigation Trustee shall become effective on such date as may be specified by the
Litigation Trust Oversight Committee. In the event of the removal of a Litigation Trustee
without cause, such Litigation Trustee shall be entitled to immediate payment of all
compensation earned by such Litigation Trustee through and including the effective date of such
removal.

               Section 3.18. No Bond. The Litigation Trustees shall not be required to post any
bond or surety or other security for the performance of their duties unless otherwise ordered by
the Bankruptcy Court and, in the event the Litigation Trustees are so otherwise ordered, all
reasonable costs and expenses of procuring any such bond or surety shall be borne by the
Litigation Trust.


                                            ARTICLE IV

                                         BENEFICIARIES

                Section 4.01. Rights of Beneficiaries. Each Beneficiary shall take and hold its
beneficial interest in the Litigation Trust subject to all of the terms and provisions of this
Agreement, the Confirmation Order, and the Plan. A Beneficiary shall have no title or right to,
or possession, management, or control of, the Litigation Trust Assets except as expressly
provided herein. The interest of a Beneficiary in the Litigation Trust is in all respects personal
property, and the death, insolvency, or incapacity of an individual Beneficiary shall not terminate
or affect the validity of this Agreement. No surviving spouse, heir, or devisee of any deceased
Beneficiary shall have any right of dower, homestead, inheritance, partition, or any other right,
statutory or otherwise, in the Litigation Trust Assets, and their sole interest shall be the rights and
benefits given to the Beneficiaries under this Agreement.

               Section 4.02. Limit on Transfers. The interests of the Beneficiaries in the
Litigation Trust shall be uncertificated, and are reflected only on the records of the Litigation
Trust maintained by the Litigation Trustees. Such interests are not negotiable and not
transferable except (a) pursuant to applicable laws of descent and distribution (in the case of a
deceased individual Beneficiary) or (b) by operation of law. The Litigation Trustees shall not be
required to record any transfer which, in the Litigation Trustees’ sole discretion, may be
construed to create any uncertainty or ambiguity as to the identity of the holder of the interest in

                                                  13
                                                                     Subject to Material Revision
                                                                      Privileged and Confidential
                                                                          Attorney Work Product

the Litigation Trust. Until a transfer is, in fact, recorded on the books and records maintained by
the Litigation Trustees for the purpose of identifying Beneficiaries, the Litigation Trustees,
whether or not in receipt of documents of transfer or other documents relating to the transfer,
may nevertheless make distributions and send communications as though he or she has no notice
of any such transfer, and in so doing the Litigation Trustees shall be fully protected and incur no
liability to any purported transferee or any other Person. Neither the Litigation Trust nor the
Litigation Trustees shall incur any liability from relying on the Claims Register (or information
regarding reserves) to determine the interests of the Beneficiaries in the Litigation Trust and the
size of the Disputed Claims Reserve.

                Section 4.03. Identification of Beneficiaries. In order to determine the actual
names, addresses, and tax identification numbers of the Beneficiaries, the Litigation Trustees
shall be entitled to conclusively rely on the names, addresses, and tax identification numbers set
forth in the Schedules or filed proofs of claim. Each Beneficiary shall furnish, in writing, its
name, address, and tax identification number as assigned by the IRS and completed IRS Form
W-9 or, if applicable, IRS Form W-8 to the Litigation Trustees within ninety (90) days of a
written request from the Litigation Trustees. The Litigation Trustees shall make two (2) such
requests. Failure of a Beneficiary to respond to the Trustee’s second request for such tax
information within 90 days of the second request shall result in the Beneficiary forfeiting their
Litigation Trust interest and rights to any Distribution, and such forfeited amounts shall revest in
the Litigation Trust and be distributed to the remaining Beneficiaries on the next Distribution
Date.

                 Section 4.04. Conflicting Claims. If any conflicting claims or demands are made
or asserted with respect to an Allowed Litigation Trust Claim, the Litigation Trustees shall be
entitled, in their sole election, to refuse to comply with any such conflicting claims or demands.
In so refusing, the Litigation Trustees shall (i) make no payment or distribution with respect to
the Allowed Litigation Trust Claims represented by the claims or demands involved, or any part
thereof, and (ii) refer such conflicting claims or demands to the Bankruptcy Court, which shall
have exclusive jurisdiction over resolution of such conflicting claims or demands. In so doing,
the Litigation Trustees shall not be or become liable to any party for his or her refusal to comply
with any of such conflicting claims or demands. The Litigation Trustees shall be entitled to
refuse to comply with conflicting claims or demands until either (a) the rights of the adverse
claimants have been adjudicated by a Final Order of the Bankruptcy Court or (b) the conflict has
been resolved by a written agreement among all of such parties and the Litigation Trustees,
which agreement shall include a complete release of the Litigation Trust and the Litigation
Trustees with respect to the subject matter of the dispute.


                                           ARTICLE V

                                        DISTRIBUTIONS

              Section 5.01. Payment of Distribution Amounts. The Litigation Trustees shall
make Distributions to the Beneficiaries in their discretion but in consultation with the Litigation
Trust Oversight Committee of all Cash on hand except such amounts (i) that would have been

                                                14
                                                                       Subject to Material Revision
                                                                        Privileged and Confidential
                                                                            Attorney Work Product

distributable to the holders of Disputed Claims if such Disputed Claims had been Allowed prior
to the time of such Distribution, (ii) that are reasonably necessary to meet contingent liabilities of
the Litigation Trust and to maintain or enhance the value of the Litigation Trust Assets, (iii) that
are necessary to pay expenses of the Litigation Trust (including, but not limited to, any taxes
imposed on the Litigation Trust in respect of its assets and the reasonable out-of-pocket fees and
expenses of the Litigation Trustees and the Litigation Trust Oversight Committee members), and
(iv) that are necessary to satisfy other liabilities incurred by the Litigation Trust in accordance
with the Plan or this Agreement. For the avoidance of doubt, no Distribution shall be made on
account of any Claim if it or any portion of it is a Disputed Claim. Each Distribution by the
Litigation Trustees to the Beneficiaries shall be consistent with the terms set forth in the Plan,
any order of the Bankruptcy Court, and this Agreement. Notwithstanding anything to the
contrary contain herein, the Litigation Trustees will not be required to make any Distributions to
Beneficiaries if such Distribution will be less than $25.00 in value.

               Section 5.02. Administration of Distributions.

                    (a)    Manner of Payment. At the option of the Litigation Trustees, any
Cash payment to be made hereunder may be made by a check or wire transfer in U.S. dollars.

                       (b)     No Interest on Claims.         Interest shall not accrue on the
Beneficiaries’ Litigation Trust Claims in respect of the period from the Petition Date to the date a
final Distribution is made on their respective Litigation Trust Claims.

                      (c)     Allocation of Plan Distributions between Principal and Interest.
To the extent that any Allowed Litigation Trust Claim entitled to a Distribution hereunder
consists of indebtedness and other amounts (such as accrued but unpaid interest thereon), such
Distribution shall be allocated first to the principal amount of the Claim (as determined for
federal income tax purposes) and then, to the extent the consideration exceeds the principal
amount of the Claim, to such other amounts.

                      (d)   No Fractional Payments. Whenever a payment of a fraction of a
dollar would otherwise be called for, the actual payment may reflect a rounding down to the
nearest whole dollar.

                       (e)     Unclaimed Distributions. The Litigation Trustees are not obligated
to make any effort to determine the correct address of any of the Beneficiaries. In the event any
Distribution to any Beneficiary is returned as undeliverable, no further Distribution to such
Beneficiary shall be made unless and until the Litigation Trustees is notified in writing of such
Beneficiary’s then-current address, at which time the Distribution shall be made to such
Beneficiary without interest, provided, however, that if a Beneficiary fails to claim an
undeliverable Distribution in writing within six months after such Distribution is returned as
undeliverable such Distribution shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code, and the Litigation Trust Claims of the Beneficiaries that may have been
entitled to such Distribution shall be discharged and forever barred. In the event any check sent
to a Beneficiary in respect of a Distribution to such Beneficiary has not been cashed within six
months of the date of the respective Distribution, such check shall be cancelled and no additional

                                                 15
                                                                        Subject to Material Revision
                                                                         Privileged and Confidential
                                                                             Attorney Work Product

Distribution shall be made to such Beneficiary, such Distribution shall be deemed unclaimed
property under section 347(b) of the Bankruptcy Code, and the Litigation Trust Claims of the
Beneficiaries that may have been entitled to such Distribution shall be discharged and forever
barred from receiving Distributions under this Agreement. After such date, all undeliverable
Distributions shall revert to the Litigation Trust and shall be redistributed in accordance with this
Agreement.

                       (f)  Compliance with Laws. Any and all Distributions hereunder shall
be made in compliance with applicable laws, including but not limited to, applicable federal and
state securities laws.

                        (g)      Abandonment. With the approval of the Litigation Trust Oversight
Committee, the Litigation Trustees may abandon, in any commercially reasonable manner
(including abandonment or donation to a charitable organization of their choice), any asset that
cannot be sold or distributed in a commercially reasonable manner, that the Litigation Trustees
reasonably conclude has inconsequential value to the Litigation Trust or the Beneficiaries, or that
is insufficient to render a further practicable Distribution.

               Section 5.03. Periodic Evaluation. The Litigation Trustees shall report to the
Litigation Trust Oversight Committee from time to time, but in no event less than once per year,
concerning the status of each claim or cause of action held by the Litigation Trust and consult
with the Litigation Trust Oversight Committee concerning the litigation strategy with respect to
each such claim or cause of action.

               Section 5.04. Priority of Distribution of Litigation Trust Assets. Any Litigation
Trust Assets available for Distribution shall be applied (a) first, to pay or reimburse, as
applicable, the reasonable, documented out-of-pocket fees, costs, expenses and liabilities of the
Litigation Trust and the Litigation Trustees, and the reasonable, documented out-of-pocket
expenses of the Litigation Trust Oversight Committee members and (b) second, to distributions
to Beneficiaries in accordance with the Plan and this Agreement.

                Section 5.05. Location for Distributions; Notice of Change of Address.
Distributions to the Beneficiaries shall be made by the Litigation Trustees to the Beneficiaries as
of the Effective Date at the addresses contained in the Claims Register, which shall list the
Beneficiaries address as set forth on their proofs of claim or if no proof of claim is filed, the
address listed for the Beneficiaries as listed on the Schedules, or as listed in any other notice filed
with the Bankruptcy Court. The Litigation Trustees are not obligated to make any effort to
determine the correct address of any Beneficiary. As soon as practicable following the Effective
Date, the Debtors shall deliver to the Litigation Trustees the Claims Register, which shall reflect
(i) the address of each Beneficiary and (ii) the respective Allowed Litigation Trust Claim amount
and schedule and/or claim numbers of each of the Beneficiaries (or if not yet allowed, the
Litigation Trust Claim number and amount of each of the Beneficiaries). The Litigation Trustees
shall have the absolute right to rely on such Claims Register as complete and accurate, and
neither the Litigation Trustees nor the Litigation Trust shall incur any liability by relying on the
information provided by the Debtors for purposes of notices and distributions under this
Agreement.

                                                  16
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

               Section 5.06. Payments Limited to Litigation Trust Assets. All Distributions to
be made by the Litigation Trustees to or for the benefit of any Beneficiary on behalf of the
Litigation Trust shall be made only from the Litigation Trust Assets.


                                           ARTICLE VI

                      LITIGATION TRUST OVERSIGHT COMMITTEE

               Section 6.01. Litigation Trust Oversight Committee. The Litigation Trust
Oversight Committee shall be bound by the terms of this Agreement. The Litigation Trust
Oversight Committee shall at all times be comprised of no fewer than [_______] members and
the initial members of the Litigation Trust Oversight Committee shall be
[___________________]. The Litigation Trust Oversight Committee shall (i) have the authority
and responsibility to oversee and review the activities of the Litigation Trustees; (ii) have the
authority to remove the Litigation Trustees for any reason, in accordance with section 3.15 of
this Agreement; and (iii) appoint the Plan Administrator. The Litigation Trustees shall consult
with, and provide information to, the Litigation Trust Oversight Committee upon request.
Notwithstanding anything in this Article VI, the Litigation Trust Oversight Committee shall not
take any action which will cause the Litigation Trust to fail to qualify as a “liquidating trust” for
U.S. federal income tax purposes.

               Section 6.02. Manner of Acting.

                      (a)     A majority of the total number of members of the Litigation Trust
Oversight Committee then in office shall constitute a quorum for the transaction of business at
any meeting of the Litigation Trust Oversight Committee. The affirmative vote of a majority of
the members of the Litigation Trust Oversight Committee present at a meeting at which a
quorum is present shall be the act of the Litigation Trust Oversight Committee, except as
otherwise required by law or as provided in this Agreement. Any or all of the members of the
Litigation Trust Oversight Committee may participate in a regular or special meeting by, or
conduct the meeting, with the Litigation Trustees or otherwise, through the use of, telephone or
similar communications equipment by means of which all persons participating in the meeting
may hear each other, in which case any required notice of such meeting may generally describe
the arrangements (rather than or in addition to the place) for the holding thereof. Any member of
the Litigation Trust Oversight Committee (and the Litigation Trustees) participating in a meeting
by this means is deemed to be present in person at the meeting. The Litigation Trust Oversight
Committee may also act or vote by email communication.

                      (b)      Any member of the Litigation Trust Oversight Committee who is
present at a meeting of the Litigation Trust Oversight Committee when action is taken is deemed
to have assented to the action taken unless: (i) such member of the Litigation Trust Oversight
Committee objects at the beginning of the meeting (or promptly upon his/her arrival) to holding
the meeting or transacting business at the meeting; (ii) his/her dissent or abstention from the
action taken is entered in the minutes of the meeting; or (iii) he/she delivers written or email


                                                 17
                                                                   Subject to Material Revision
                                                                    Privileged and Confidential
                                                                        Attorney Work Product

notice of his/her dissent or abstention from the action taken to the Litigation Trust Oversight
Committee before its adjournment.

                Section 6.03. Litigation Trust Oversight Committee’s Action Without a Meeting.
Any action required or permitted to be taken by the Litigation Trust Oversight Committee at a
meeting may be taken without a meeting if the action is taken by unanimous written consent, as
evidenced by one or more written consents describing the action taken, signed by the members of
the Litigation Trust Oversight Committee, and filed with the minutes or proceedings of the
Litigation Trust Oversight Committee; provided, however, if the foregoing is impracticable
under the circumstances, such action required or permitted to be taken by the Litigation Trust
Oversight Committee at a meeting may be taken after reasonable advance negative notice.
Negative notice shall have been given when the members of the Litigation Trust Oversight
Committee (except to the extent it has been previously determined that a particular member has a
conflict of interest with respect to the particular vote) receive a memorandum, email, or phone
call from either of the Litigation Trustees informing them of the proposed action or inaction and
requesting that the member contact either of the Litigation Trustees by a specified time, which
shall be as far in advance as reasonably practicable, if the member does not support the action
and if the Trustees do not receive a response or objection from the member by the specified time,
that member shall be deemed to have voted in favor of the action.

               Section 6.04. Tenure, Removal, and Replacement of the Members of the
Litigation Trust Oversight Committee. The authority of the members of the Litigation Trust
Oversight Committee will be effective as of the Effective Date, and will remain and continue in
full force and effect until the Litigation Trust is dissolved in accordance with Section 9.01
hereof. The service of the members of the Litigation Trust Oversight Committee will be subject
to the following terms and conditions:

                      (a)   The members of the Litigation Trust Oversight Committee will
serve until death or resignation pursuant to subsection (b) below, or removal pursuant to
subsection (c) below;

                      (b)     A member of the Litigation Trust Oversight Committee may resign
at any time by providing a written notice (with email being sufficient) of resignation to the
remaining members of the Litigation Trust Oversight Committee. Such resignation will be
effective when a successor is appointed as provided herein;

                       (c)    Any member of the Litigation Trust Oversight Committee may be
removed by the majority vote of the other members of the Litigation Trust Oversight Committee,
and in the event of a vacancy (whether by removal, death, or resignation), a new member shall be
appointed by the unanimous vote of the remaining members of the Litigation Trust Oversight
Committee. The appointment of a successor member of the Litigation Trust Oversight
Committee will be evidenced by the filing with the Bankruptcy Court of a notice of appointment,
which will include the name, address, and telephone number of the successor member of the
Litigation Trust Oversight Committee;



                                               18
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

                       (d)     Immediately upon appointment of a successor member of the
Litigation Trust Oversight Committee, all rights, powers, duties, authority, and privileges of the
predecessor member of the Litigation Trust Oversight Committee hereunder shall be vested in,
and be undertaken by, the successor member of the Litigation Trust Oversight Committee
without any further act, and the successor member of the Litigation Trust Oversight Committee
will not be liable personally for any act or omission of the predecessor member of the Litigation
Trust Oversight Committee.

                Section 6.05. Out-of-Pocket Expenses. Each member of the Litigation Trust
Oversight Committee shall serve without compensation but shall be entitled to reimbursement by
the Litigation Trust for actual out-of-pocket expenses incurred in his/her capacity as a member of
the Litigation Trust Oversight Committee.

                Section 6.06. Liability of Oversight Committee Members. Except as otherwise
specifically provided herein, the members of the Litigation Trust Oversight Committee shall not
be held personally liable for any claim asserted against any such member, the Litigation Trust, or
any of the Covered Persons. Without limiting the generality of the foregoing, the members of
the Litigation Trust Oversight Committee shall not be liable for any error of judgment made in
good faith, or with respect to any action taken or omitted to be taken in good faith, except to the
extent that the action taken or omitted to be taken is determined by a Final Order to be due to
their own respective intentional breach of this Agreement, fraud, gross negligence, or willful
misconduct

                Section 6.07. Exculpation; Indemnification. The members of the Litigation
Trust Oversight Committee shall be, and hereby are, exculpated by all Persons, including the
Beneficiaries and other parties in interest in the Debtors’ chapter 11 cases, from any and all
claims, causes of action, and other assertions of liability arising out of the discharge of the
powers and duties conferred upon them by the Plan, this Agreement, or any order of the
Bankruptcy Court entered pursuant to, or in furtherance of, the Plan, or applicable law, except
for actions or omissions to act that are determined by a Final Order to be due to their own
respective intentional breach of this Agreement, fraud, gross negligence, or willful misconduct.
No Person shall be permitted to pursue any claim or cause of action against the members of the
Litigation Trust Oversight Committee for making or authorizing payments in accordance with
this Agreement and the Plan or for implementing the provisions of the Plan. To the fullest extent
permitted by applicable law, the Litigation Trust shall: (i) indemnify, defend, and hold harmless
the members of the Litigation Trust Oversight Committee from and against any and all losses,
claims, damages, liabilities and expenses, including, without limitation, reasonable attorneys’
fees, disbursements and related expenses that they may incur or to which they may become
subject in connection with their actions or inactions in their capacities as such, except for actions
or inactions involving fraud, willful misconduct, or gross negligence; and (ii) the members of the
Litigation Trust Oversight Committee shall be entitled to obtain advances from the Litigation
Trust to cover their reasonable fees and expenses incurred in defending any such actions or
inactions, except for actions or inactions involving fraud, willful misconduct, or gross
negligence. Any action taken or omitted to be taken with the express approval of the Bankruptcy
Court will conclusively be deemed not to constitute fraud, gross negligence, or willful


                                                 19
                                                                       Subject to Material Revision
                                                                        Privileged and Confidential
                                                                            Attorney Work Product

misconduct. The foregoing indemnity shall survive the termination of such the Litigation Trust
Oversight Committee members from the capacity for which they are indemnified.

               Section 6.08. Recusal. A Litigation Trust Oversight Committee member shall be
recused from the Litigation Trust Oversight Committee’s deliberations and votes on any matters
as to which such member has a conflicting interest. If a Litigation Trust Oversight Committee
member does not recuse itself from any such matter, that member may be recused from such
matter by the unanimous vote of the remaining members of the Litigation Trust Oversight
Committee that are not recused from the matter. In such event, such recused member of the
Litigation Trust Oversight Committee can challenge such decision of the non-recused members
with the Bankruptcy Court, as applicable, and the Bankruptcy Court shall have jurisdiction to
adjudicate such matter.


                                           ARTICLE VII

                            SUCCESSOR LITIGATION TRUSTEES


                Section 7.01. Acceptance of Appointment by Successor Litigation Trustee. In
the event a Litigation Trustee dies, is terminated, or resigns for any reason prior to the
dissolution of the Litigation Trust, the Litigation Trust Oversight Committee shall promptly
designate a successor trustee by an acknowledged written instrument delivered to the successor
Litigation Trustee. In the event both Litigation Trustees are no longer in place, and the
Litigation Trust Oversight Committee fails to timely appoint a successor Litigation Trustee, the
Bankruptcy Court shall do so. Any successor Litigation Trustee shall execute an instrument
accepting such appointment and shall file such acceptance with the Litigation Trust records and
with the Bankruptcy Court. Thereupon, such successor Litigation Trustee shall, without any
further act, become vested with all the estates, properties, rights, powers, trusts, and duties of his
predecessor in the Litigation Trust with like effect as if originally named herein; provided,
however, that a removed or resigning Litigation Trustee shall, nevertheless, when reasonably
requested in writing by the successor Litigation Trustee, execute and deliver an instrument or
instruments conveying and transferring to such successor Litigation Trustee all the rights,
powers, and trusts of such predecessor Litigation Trustee(s).


                                          ARTICLE VIII

                               REPORTING AND TAX MATTERS

               Section 8.01. Tax and Other Reports.

                       (a)     The Litigation Trustees shall not less than annually, and no later
than the time required by applicable law (taking into account any permitted extensions), send to
each Beneficiary, a separate statement setting forth the Beneficiary’s share of items of income,
gain, loss, deduction, or credit, and shall instruct such Beneficiary to report such items on their

                                                 20
                                                                        Subject to Material Revision
                                                                         Privileged and Confidential
                                                                             Attorney Work Product

federal income tax returns. As soon as practicable after the end of the relevant report preparation
period, the Litigation Trustees shall cause any information reported pursuant to this Section
8.01(a) to be mailed to the Beneficiaries. The Litigation Trustees may maintain an internet-
based website (with access granted to the Beneficiaries) containing all reports the Litigation
Trustees is required to deliver to such Beneficiaries under this Article VIII and identifying the
name and address for correspondence with the Litigation Trustees.

                       (b)     It is intended that the interests of the Beneficiaries in the Litigation
Trust shall not constitute “securities.” To the extent the interests in the Litigation Trust are
deemed to be “securities,” the issuance of such interests shall be exempt from registration under
the Securities Act and any applicable state and local laws requiring registration of securities
pursuant to section 1145 of the Bankruptcy Code or another available exemption from
registration under the Securities Act.

                       (c)     United States Federal Income Tax. Grantor Trust Status. Subject
to definitive guidance from the Internal Revenue Service or a court of competent jurisdiction to
the contrary (including the issuance of applicable Treasury Regulations, the receipt by the
Litigation Trustees of a private letter ruling if the Litigation Trustees requests one, or the receipt
of an adverse determination by the Internal Revenue Service upon audit if not contested by the
Litigation Trustees), the Litigation Trustees shall file returns for the Litigation Trust as a grantor
trust pursuant to Treasury Regulation section 1.671-4(a).

                         (d)    Allocations of Litigation Trust Taxable Income. Subject to the
provisions of Section 8.01(a) hereof, allocations of Litigation Trust taxable income among the
Beneficiaries shall be determined by reference to the manner in which an amount of Cash equal
to such taxable income would be distributed (without regard to any restrictions on distributions
described herein) if, immediately prior to such deemed distribution, the Litigation Trust had
distributed all its assets (valued at their tax book value) to the holders of the Litigation Trust
interests (treating all Disputed Claims as if they were Allowed Litigation Trust Claims), in each
case up to the tax book value of the assets treated as contributed by such holders, adjusted for
prior taxable income and loss and taking into account all prior and concurrent distributions from
the Litigation Trust. Taxable loss of the Litigation Trust shall be allocated by reference to the
manner in which an economic loss would be borne immediately after a liquidating distribution of
the remaining Litigation Trust Assets.

                       (e)     Disputed Claims Reserve.

                               (i)     Subject to definitive guidance to the contrary from the
Internal Revenue Service, or a court of competent jurisdiction (including the receipt by the
Litigation Trustees of a private letter ruling if the Litigation Trustees requests one, or the receipt
of an adverse determination by the Internal Revenue Service upon audit if not contested by the
Litigation Trustees), the Litigation Trustees shall (a) timely elect to treat the Disputed Claims
Reserve as a “disputed ownership fund” governed by Treasury Regulation section 1.468B-9, and
(b) to the extent permitted by applicable law, report consistent with the foregoing for state and
local income tax purposes. All parties (including the Litigation Trustees and the Beneficiaries)
shall report for tax purposes consistent with the foregoing.

                                                  21
                                                                     Subject to Material Revision
                                                                      Privileged and Confidential
                                                                          Attorney Work Product

                               (ii)     The Litigation Trustees shall be responsible for payments,
out of the Litigation Trust Assets, of any taxes imposed on the Litigation Trust or the Litigation
Trust Assets, including the Disputed Claims Reserve. In the event, and to the extent, any Cash
retained on account of Disputed Claims in the Disputed Claims Reserve is insufficient to pay the
portion of any such taxes attributable to the taxable income arising from the assets allocable to,
or retained on account of, Disputed Claims, such taxes shall be (i) reimbursed from any
subsequent Cash amounts retained on account of Disputed Claims, or (ii) to the extent such
Disputed Claims have subsequently been resolved, deducted from any amounts distributable by
the Litigation Trustees as a result of the resolutions of such Disputed Claims.

                        (f)     Compliance; Expedited Determination of Taxes. The Litigation
Trustees shall comply with any withholding and reporting requirements imposed by any federal,
state, local, or foreign taxing authority in connection with the Plan and all instruments issued in
connection therewith and Distributions thereunder, and all Distributions under the Plan shall be
subject to any such withholding and reporting requirements. All amounts withheld, and paid to
the appropriate taxing authority, shall be treated as amounts distributed to the respective
Beneficiaries for all purposes of this Agreement. The Litigation Trustees shall be authorized to
collect such tax information from the Beneficiaries (including, without limitation, social security
numbers or other tax identification numbers) as he or she in his or her sole discretion deems
necessary to effectuate the Plan, the Confirmation Order and this Agreement. The Litigation
Trustees may refuse to make a distribution to any Beneficiary that fails to furnish such
information in a timely fashion, until such information is delivered in accordance with Section
4.03 hereof; provided, however, that upon the Beneficiary’s delivery of such information in
accordance with but subject to Section 4.03 hereof, the Litigation Trustees shall make such
distribution to which the Beneficiary is entitled, without any interest and income thereon. The
Litigation Trustees may request an expedited determination of taxes of the Litigation Trust,
including the Disputed Claims Reserve, under section 505(b) of the Bankruptcy Code for all
returns filed for, or on behalf of, the Litigation Trust for all taxable periods through the
dissolution of the Litigation Trust.

                      (g)      Bankruptcy Court Reporting. Following the Effective Date, the
Litigation Trustees, on behalf of the Litigation Trust, shall File with the Bankruptcy Court, no
later than 45 days after June 30 and December 31 of each calendar year, a semi-annual report
regarding the administration of property subject to its ownership and control pursuant to the
Plan, distributions made by it, and other matters relating to the implementation of this Plan.


                                          ARTICLE IX

                           DISSOLUTION OF LITIGATION TRUST


               Section 9.01. Dissolution of Litigation Trust. The Litigation Trust shall be
dissolved, in accordance with Section 9.02 hereof, no later than the third anniversary of the
Effective Date, unless the Bankruptcy Court, upon motion by the Litigation Trustees, Litigation
Trust Oversight Committee, or any party in interest, within the three-month period prior to the

                                                22
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

third anniversary (or at least three months prior to the end of any extension period), determines
that a fixed period extension (not to exceed three years, together with any prior extensions,
without a favorable letter ruling from the Internal Revenue Service that any further extension
would not adversely affect the status of the Litigation Trust as a liquidating trust for federal
income tax purposes) is necessary to facilitate or complete the recovery and liquidation of the
Litigation Trust Assets.

                Section 9.02. Dissolution Events. The Litigation Trustees shall be discharged,
the Litigation Trust shall be dissolved, and the Allowed Litigation Trust Claims shall be
cancelled at such time as (a) the Litigation Trustees and the Litigation Trust Oversight
Committee determine that the administration of the Litigation Trust is not likely to yield
sufficient additional proceeds to justify further pursuit of the Litigation Trust Causes of Action,
and (b) all Distributions required to be made by the Litigation Trustees under the Plan and this
Agreement have been made. If at any time the Litigation Trustees determine, in reliance upon
such professionals as the Litigation Trustees may retain, that the expense of administering the
Litigation Trust is likely to exceed the value of the assets remaining in the Litigation Trust, the
Litigation Trustees may reserve any amounts necessary to dissolve the Litigation Trust, (ii)
donate any balance to a charitable organization exempt from federal income tax under section
501(c)(3) of the Internal Revenue Code that is unrelated to the Debtors, the Litigation Trust, and
any insider of the Litigation Trust, and (iii) dissolve the Litigation Trust.

               Section 9.03. Post-Dissolution. Upon distribution of all the Litigation Trust
Assets, the Litigation Trustees shall retain the books, records and files that shall have been
created by the Litigation Trustees for a period of six months and thereafter may in their sole
discretion, destroy all of such records and documents as the Litigation Trustees deems
appropriate (unless such records and documents are necessary to fulfill any of the Litigation
Trustees’ residual obligations, if any pursuant to this Agreement). The Litigation Trustees may
allocate and reserve (or pre-pay) sufficient funds to cover the costs of storage and destruction of
such records. The Litigation Trustee’s may seek and obtain Bankruptcy Court approval to
destroy records at or about the time of dissolution.


                                           ARTICLE X

                                 AMENDMENT AND WAIVER

               Section 10.01. Amendment; Waiver. The Litigation Trustees, with the prior
approval of a majority of the members of the Litigation Trust Oversight Committee, may amend,
supplement, or waive any provision of this Agreement, without notice to or the consent of any
Beneficiary or the approval of the Bankruptcy Court, in order to: (i) cure any ambiguity,
omission, defect, or inconsistency in this Agreement; provided, that such amendments,
supplements or waivers shall not adversely affect the Distributions to any of the Beneficiaries or
adversely affect the U.S. federal income tax status of the Litigation Trust as a “liquidating trust”;
(ii) comply with any requirements in connection with the U.S. Federal income tax status of the
Litigation Trust as a “liquidating trust”; (iii) comply with any requirements in connection with
maintaining that the Litigation Trust is not subject to registration or reporting requirements of the

                                                 23
                                                                     Subject to Material Revision
                                                                      Privileged and Confidential
                                                                          Attorney Work Product

Securities Act, the Exchange Act, the Trust Indenture Act, or the Investment Company Act; and
(iv) make the Litigation Trust a reporting entity and, in such event, to comply with or seek relief
from any requirements in connection with satisfying the registration or reporting requirements of
the Securities Act, the Exchange Act, the Trust Indenture Act, or the Investment Company Act.
Any substantive provision of this Agreement may be amended or waived by the Litigation
Trustees, subject to the prior approval of a majority of the members of the Litigation Trust
Oversight Committee, with the approval of the Bankruptcy Court (upon notice and an
opportunity for a hearing); provided, however, that no change may be made to this Agreement
that would (a) adversely affect (i) the Distributions to any of the Beneficiaries or (ii) the U.S.
Federal income tax status of the Litigation Trust as a “liquidating trust” or (b) expand, add to, or
modify the original stated purpose of the Litigation Trust (as described in the Plan and Section
2.01 of this Agreement). Notwithstanding this Section 10.01, any amendments to this
Agreement shall not be inconsistent with the purpose and intention of the Litigation Trust to
liquidate in an expeditious but orderly manner the Litigation Trust Assets in accordance with
Treasury Regulation section 301.7701-4(d).


                                          ARTICLE XI

                               MISCELLANEOUS PROVISIONS

               Section 11.01. Intention of Parties to Establish Grantor Trust. This Agreement is
intended to create a grantor trust for United States federal income tax purposes and, to the extent
provided by law, shall be governed and construed in all respects as a grantor trust with respect to
the Beneficiaries.

               Section 11.02. Preservation of Privilege. In connection with the Litigation Trust
Causes of Action, any applicable privilege or immunity of the Debtors, including, but not limited
to, any attorney-client privilege or work-product privilege attaching to any documents or
communications (whether written or oral), and all defenses, claims, counterclaims, and rights of
setoff or recoupment shall vest in the Litigation Trust and may be asserted by the Litigation
Trustees. Nothing in this Section 11.02 nor any action taken by the Debtors in connection with
this Agreement shall be (or shall be deemed to be) a waiver of any privilege or immunity of the
Debtors, including any attorney-client privilege or work-product privilege attaching to any
documents or communications (whether written or oral). Notwithstanding the Debtors’
providing any privileged information to the Litigation Trustees, the Litigation Trust, or any party
or person associated with the Litigation Trust, such privileged information shall remain
privileged.

               Section 11.03. Cooperation and Supply of Information and Documentation. The
Debtors shall promptly supply all reasonable information, books, records, and documentation to
the Litigation Trustees as may be required to promptly, diligently, and effectively evaluate, file,
prosecute, and settle the Litigation Trust Causes of Action and Disputed Claims, or as may be
necessary or required to prepare and file any Tax Returns. All costs arising from the provision of
services, personnel and/or information to the Litigation Trust shall be payable by the Debtors or


                                                24
                                                                      Subject to Material Revision
                                                                       Privileged and Confidential
                                                                           Attorney Work Product

the Litigation Trust, as applicable, in accordance with the terms of an agreement with the
Debtors and/or Litigation Trust, as the case may be.

               Section 11.04. Prevailing Party. If the Litigation Trust is the prevailing party in a
dispute with a third party regarding the provisions of this Agreement or the enforcement thereof,
the Litigation Trust shall be entitled to collect any and all costs, expenses, and fees, including
attorneys’ fees, from the nonprevailing party incurred in connection with such dispute or
enforcement action.

               Section 11.05. Laws as to Construction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without giving effect to the
rules governing the conflict of law which would require the application of the law of another
jurisdiction. In the event of any conflict between the terms of this Agreement and the Plan or
Confirmation Order, the Plan shall control.

                Section 11.06. Severability. If any provision of this Agreement or application
thereof to any person or circumstance shall be finally determined by a court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this Agreement, or the
application of such provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and such provision of this Agreement
shall be valid and enforced to the fullest extent permitted by law.

                Section 11.07. Notices. Any notice or other communication hereunder shall be in
writing (with email being sufficient to the extent consistent with this Agreement) and shall be
deemed to have been sufficiently given, for all purposes, if deposited, postage prepaid, in a post
office or letter box, or transmitted by telex, facsimile or other telegraphic means, or sent by
nationally recognized overnight delivery service, addressed to the person for whom such notice
is intended at such address as set forth below or such other address as may be provided to the
other parties in writing. The date of receipt of such notice shall be the earliest of (a) the date of
actual receipt by the receiving party, (b) the date of personal delivery (or refusal upon
presentation for delivery), (c) on the date of the transmission confirmation, or (d) three business
days after service by first class mail.

If to the Litigation Trustees, then to:

[insert address]

Email: [______________]




                                                 25
                                                                     Subject to Material Revision
                                                                      Privileged and Confidential
                                                                          Attorney Work Product

If to Members of the Litigation Trust Oversight Committee, then to each of:

[________________]
[________________]
[________________]
[________________]

[________________]
[________________]
[________________]
[________________]

[________________]
[________________]
[________________]
[________________]

If to the Luxembourg Affiliates, then to:

[________________]
[________________]
[________________]
[________________]

with copies to:

[________________]
[________________]
[________________]
[________________]

                Section 11.08. Notices if to a Beneficiary. Any notice or other communication
hereunder shall be in writing (with email being sufficient to the extent consistent with this
Agreement) and shall be deemed to have been sufficiently given, for all purposes, if deposited,
postage prepaid, in a post office or letter box addressed to the person for whom such notice is
intended to the name and address set forth in the case of a Beneficiary, on such Beneficiary’s
proof of claim or if no proof of claim is filed, the address listed on the Debtors’ Schedules or as
listed in any other notice filed with the Bankruptcy Court and the Litigation Trust or such other
means reasonably calculated to apprise the Beneficiary.

              Section 11.09. Headings. The section headings contained in this Agreement are
solely for convenience of reference and shall not affect the meaning or interpretation of this
Agreement or any term or provision hereof.




                                                26
                                                                     Subject to Material Revision
                                                                      Privileged and Confidential
                                                                          Attorney Work Product

               Section 11.10. Plan. The terms of this Agreement are intended to supplement the
terms provided by the Plan and the Confirmation Order. Accordingly, in the event of any direct
conflict or inconsistency between any provision of this Agreement, on the one hand, and the
provisions of the Plan and the Confirmation Order, on the other hand, the provisions of the Plan
and the Confirmation Order, as applicable, shall govern and control.

               Section 11.11. Entire Agreement. This Agreement and the Exhibits and the
Annexes attached hereto contain the entire agreement between the parties and supersede all prior
and contemporaneous agreements or understandings between the parties with respect to the
subject matter hereof.

               Section 11.12. Actions Taken on Other Than Business Day. In the event that any
payment or act hereunder or under the Plan is required to be made or performed on a date that is
not a Business Day, then the making of such payment or the performance of such act may be
completed on the next succeeding Business Day, but shall be deemed to have been completed as
of the required date.

                Section 11.13. Meanings of Other Terms. Except where the context otherwise
requires, words importing the masculine gender include the feminine and the neuter, if
appropriate, words importing the singular number shall include the plural number and vice versa
and words importing persons shall include firms, associations, corporations and other entities.
All references herein to Articles, Sections and other subdivisions, unless referring specifically to
the Plan or provisions of the Bankruptcy Code, the Bankruptcy Rules, or other law, statute or
regulation, refer to the corresponding Articles, Sections and other subdivisions of this
Agreement, and the words herein and words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or subdivision of this Agreement. The use in this
Agreement of the word “include” or “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or matters, whether or not
no limiting language (such as “without limitation” or “but not limited to” or words of similar
import) is used with reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement, term or matter.

                Section 11.14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but such counterparts shall together
constitute but one and the same instrument. A facsimile or electronic mail signature of any party
shall be considered to have the same binding legal effect as an original signature.




                          [Remainder of Page Intentionally Left Blank]


                                                27
                                                               Subject to Material Revision
                                                                Privileged and Confidential
                                                                    Attorney Work Product

       IN WITNESS WHEREOF, the parties hereto have either executed and acknowledged this
Agreement, or caused it to be executed and acknowledged on their behalf by their duly
authorized officers all as the date of the first above written.

                                             On behalf of each of the Debtors other than
                                             Chemtex International Inc.

                                             By:
                                                     Name:
                                                     Title:

                                             Chemtex International Inc.

                                             By:
                                                     Name:
                                                     Title:

                                               [___________], Litigation Trustees


                                             By:
                                                     Name:

                                               [Creditors' Committee signature block]




                                          28
                                          ANNEX C


              Nonexclusive Schedule of Retained Litigation Trust Causes of Action




NAI-1505596515v1
      NON-EXCLUSIVE SCHEDULE OF RETAINED LITIGATION TRUST CAUSES OF ACTION
                                                           1



         This non-exclusive schedule represents a list of causes of action to be transferred to and retained by the
Litigation Trust in connection with the Plan. The Debtors expressly reserve the right to alter, modify, amend,
remove, augment, or supplement this schedule at any time in accordance with the Plan.

         Subject to Article IX of the Plan (and the terms applicable to the Released Parties referenced therein) and
except as expressly provided in any contract, instrument, release, or other written agreement entered into or
delivered in connection with the Plan, the Litigation Trust shall have the sole right to enforce and/or prosecute any
claims, demands, rights and Causes of Action that any Debtor or Estate may hold against any Entity, other than any
claims or Causes of Action released pursuant to any prior order of the Bankruptcy Court or the terms of the Plan.
The Litigation Trust may pursue or not pursue such claims, demands, rights, or Causes of Action, as it may deem
appropriate in its discretion.

         All rights to commence and pursue, as appropriate, any and all Litigation Trust Causes of Action, whether
arising before or after the Petition Date, and the Litigation Trust’s rights to commence, prosecute, or settle such
Litigation Trust Causes of Action shall be preserved for the sole benefit of the Litigation Trust, notwithstanding the
occurrence of the Effective Date. For the avoidance of doubt, the Litigation Trust Causes of Action shall not include
any Corpus Christi Causes of Action except as expressly set forth in paragraph 16 below with respect to the
defensive use of certain Corpus Christi Causes of Action.

         No Entity may rely on the absence of a specific reference, in the Plan, this exhibit, any other Plan
Supplement document, the Disclosure Statement, or any other settlement agreement entered into in connection with
the Plan, to any Litigation Trust Cause of Action as any indication that the Litigation Trust shall or will not pursue
any and all available Litigation Trust Causes of Action.




         1
          Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Third
Amended Joint Plan of Liquidation of the Debtors and Debtors in Possession, filed contemporaneously herewith. (as
it may be amended or modified, the “Plan”).




NAI-1505553526v20
Certain Categories of Litigation Trust Causes of Action

         The categories of Litigation Trust Causes of Action listed below are indicative, but are in no way exclusive:

    1.   Claims for breach of fiduciary duty and/or other duties against the Debtors’ directors and officers,
             including, without limitation, claims based upon: (i) mismanagement of the construction of the Corpus
             Christi Plant; (ii) cost overruns or delays in connection with the construction of the Corpus Christi
             Plant; (iii) improper intercompany transfers; (iv) management decisions that damaged one Debtor for
             the benefit of another Debtor; (v) approval of improper dividends to shareholders; and (vi) other
             mismanagement of Debtors’ assets or business operations.

    2.   Claims under any applicable insurance policies, including, without limitation, claims under director and
             officer liability insurance policies.

    3.   Avoidance Actions, except as set forth in Section III.H.2. of the Plan, including, without limitation, Causes
            of Action based on transactions between or among the Debtors, between or among one or more
            Debtors and one or more of any Debtor’s corporate affiliates, or between or among one or more
            Debtors and one or more of any Debtor’s shareholders or other corporate insiders, and any transactions
            with third parties.

    4.   Claims and proceeds of claims against Magnate S.à r.l., its managers and/or affiliates.

    5.   Claims against auditors and/or any professionals utilized by the Debtors and/or the Estates at any time
             (other than certain professionals retained by the Debtors in the Chapter 11 Cases, as detailed in the Bid
             Support Term Sheet).

    6.   The Litigation Trust’s entitlements with respect to any recovery against Sinopec, as provided for in
             Section e‎llle eh‎ f‎ 2.‎.III

    7.   Causes of Action based on or relating to any Privilege Rights.

    8.   Causes of Action against Mossi & Ghisolfi International S.à r.l., M&G Chemicals S.A. and/or M&G
             Capital S.à r.l. not released pursuant to the Dismissal Order or Dismissal Stipulation.

    9.   Causes of Action to which the Debtors are party, including, but not limited to, Causes of Action relating to
            the adversary proceeding captioned Aloke Empreendimentos e Participações Ltda v. M&G Polymers
            USA, LLC and Comerica Bank, No. 18-50007 (BLS) (Bankr. D. Del. Jan. 16, 2018).

    10. Causes of Action in connection with asserting or exercising rights of setoff, counterclaim, or recoupment.

    11. Causes of Action in connection with asserting or exercising claims on contracts or for breaches of duties
            imposed by law or in equity.

    12. Causes of Action in connection with Executory Contracts or Unexpired Leases.

    13. Causes of Action in connection with asserting or exercising the right to object to Claims (and Proofs of
            Claim) or Interests, but excluding Claims that are allowed pursuant to the Plan.

    14. Causes of Action in connection with asserting or exercising any and all claims and rights pursuant to
            sections 105 or 362 of the Bankruptcy Code.

    15. Causes of Action in connection with asserting or exercising claims or defenses, including, without
            limitation, fraud, mistake, duress, and usury and any other defenses set forth in section 558 of the
            Bankruptcy Code.




                                                         -2-
NAI-1505553526v20
    16. Any Corpus Christi Cause of Action solely to the extent such Corpus Christi Cause of Action is asserted as
           a defense to any General Unsecured Claim held by the holder of a Corpus Christi Mechanics’ Lien
           Claim, other than, to the extent applicable, any objection on the basis of section 502(d) of the
           Bankruptcy Code on account of claims under section 544, 547 or 548 of the Bankruptcy Code.

    17. Causes of Action in connection with asserting or exercising any and all claims and rights with respect to all
            forms of the Debtors’ intellectual property.

    18. Causes of Action in connection with asserting or exercising claims, causes of action, controversies,
            demands, rights, actions, Liens, indemnities, guaranties, suits, obligations, liabilities, damages,
            judgments, accounts, defenses, offsets, powers, privileges, licenses, and franchises of any kind or
            character whatsoever, known, unknown, contingent or non-contingent, matured or unmatured,
            suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured,
            assertable directly or derivatively, whether arising before, on, or after any Petition Date, in contract or
            in tort, in law or in equity, or pursuant to any other theory of law.

    19. Any and all defenses related to any of the foregoing.




                                                          -3-
NAI-1505553526v20
                                        ANNEX D


                   Schedule of Executory Contracts and Unexpired Leases
                     to Be Assumed and Assigned to the Litigation Trust




NAI-1505596515v1
                    SCHEDULE OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                      TO BE ASSUMED AND ASSIGNED TO THE LITIGATION TRUST



All rights of the Debtors under any insurance policies under which they are the insured parties and all related
insurance agreements other than Purchaser Assigned Insurance Policies.




NAI-1505553526v20
                                    ANNEX E


                   Revised Corpus Christi Mechanics' Lien Schedule




NAI-1505596515v1
                                                                                                                 CORPUS CHRISTI MECHANICS' LIEN SCHEDULE*



                                                                                                                                                                                                                   Lien 
                                                                                                                                                                                                 Lien 
 Debtors'         Level 1                Level 2               Level 3            Level 4      Level 5        Recording        Recorded           546 Notice         546 Notice                               Identification      Reserve
                                                                                                                                                                                            Identification                                                            Notes
   Ref.         Contractor             Contractor            Contractor         Contractor   Contractor          No.            Amount            Docket No.          Amount                                    Statement         Amount
                                                                                                                                                                                            Statement No.
                                                                                                                                                                                                                 Amount

     1         Ahern Rentals                                                                                 2017052363             $15,049.22                                                                                       $15,049.22 

                                                                                                                                                                    $5,198,819.71 gross 
              Fluor Enterprises, 
     2                                                                                                       2017046799           $213,468.54        313                (including under                                            $213,468.54 
                     Inc.
                                                                                                                                                                               Chemtex)
                  Mundy 
     3         Maintenance &                                                                                 2017050862           $485,282.89        913                   $485,282.29                                              $485,282.89 
                Service LLC

     4            OTSL (US)                                                                                  2017047530           $142,738.54                                                    319               $142,738.54      $142,738.54 


             Sinopec Engineering 
     5                                                                                                       2017046312         $49,813,112.20       192                $52,377,568.70                                            $52,377,568.70 
             Group America, LLC

             Sinopec Engineering                                                                                                                                                                                                                     Applicable reserve accounted for by 
     6                                                                                                       2017046781          $2,564,456.52                                                                                              $0.00 
             Group America, LLC                                                                                                                                                                                                                      adjacent reserve for lienholder

                  Chemtex 
     7                                                                                                       2018001887        $238,750,375.34                                                                                              $0.00  Intercompany Claim
              International Inc.

                                                                                                                                                     800                    $27,279.83 
     8                                AC Plastiques                                                          20170239321            $27,249.83                                                                                       $27,249.83 
                                                                                                                                                     965                    $27,279.83 

                                    Accurate Welding &                                                                                                                                                                                               Reserve amount discounted for 
     9                                                                                                       2017049709          $3,889,878.56       1022                $3,889,878.56           308             $3,889,878.56     $2,485,001.69
                                        Inspection                                                                                                                                                                                                   applicable subcontractor reserves


    10                                                      Ahern Rentals                                    2017053558           $161,343.48                                                                                       $161,343.48


                                                           Apache Industrial                                                                                                                                                                         Applicable reserve accounted for by 
    11                                                                                                       2017019441           $320,375.50                                                                                               $0.00
                                                             Painting, Inc.                                                                                                                                                                          adjacent reserve for lienholder

                                                           Apache Industrial                                                                                                                                                                         Applicable reserve accounted for by 
    12                                                                                                       2017035206          $1,071,206.16                                                                                              $0.00
                                                             Painting, Inc.                                                                                                                                                                          adjacent reserve for lienholder
                                                                                                                                                                   $1,079,797.56 under 
                                                           Apache Industrial                                                                                      Accurate Welding and 
    13                                                                                                       2017046809          $1,079,797.56       178                                                                           $1,079,797.56 
                                                             Painting, Inc.                                                                                                 Inspection 
                                                                                                                                                                  ($1,815,441.41 gross)
                                                          IWS Gas and Supply 
    14                                                                                                       2017019733           $129,122.75        985                   $129,122.75                                              $129,122.75 
                                                            of Texas, Ltd.

                                                          IWS Gas and Supply 
    15                                                                                                       2017035429             $34,613.08       985                     $34,613.08                                              $34,613.08 
                                                            of Texas, Ltd.
                                                                                                                                                                    $474,112.03 under 
                                     Apache Industrial                                                                                                                                                                                               Applicable reserve accounted for by 
    16                                                                                                       2017030707             $79,771.69       178        Chemtex ($1,815,441.41                                                      $0.00 
                                         Services                                                                                                                                                                                                    adjacent reserve for lienholder
                                                                                                                                                                                 gross)
                                     Apache Industrial                                                                                                                                                                                               Applicable reserve accounted for by 
    17                                                                                                       2017035218             $82,131.63                                                                                              $0.00 
                                         Services                                                                                                                                                                                                    adjacent reserve for lienholder

                                     Apache Industrial                                                                                                                                                                                               Applicable reserve accounted for by 
    18                                                                                                       2017043118           $169,963.90                                                                                               $0.00 
                                         Services                                                                                                                                                                                                    adjacent reserve for lienholder

                                     Apache Industrial 
    19                                                                                                       2017046808           $474,112.03                                                                                       $474,112.03
                                         Services

                                      Axis Industrial                                                                                                                                                                                                Applicable reserve accounted for by 
    20                                                                                                       2017047825           $550,412.50                                                                                               $0.00
                                         Services                                                                                                                                                                                                    adjacent reserve for lienholder




* Capitalized terms have the meanings given to them in the Third Amended Joint Plan of Liquidation of the Debtors and Debtors in Possession, as it may be further modified, supplemented or amended.
                                                                                                                                                                                               Lien 
                                                                                                                                                                             Lien 
Debtors'      Level 1         Level 2                 Level 3             Level 4      Level 5    Recording    Recorded          546 Notice       546 Notice                              Identification    Reserve
                                                                                                                                                                        Identification                                                          Notes
  Ref.      Contractor      Contractor              Contractor          Contractor   Contractor      No.        Amount           Docket No.        Amount                                   Statement       Amount
                                                                                                                                                                        Statement No.
                                                                                                                                                                                             Amount
                           Axis Industrial 
   21                                                                                             2017052991     $572,110.53        547                 $572,110.53                                           $572,110.53
                              Services
                         Babcock & Wilcox 
   22                    SPIG, Inc., fka SPIG                                                     2018003545     $246,010.47                                                                                  $246,010.47 
                              USA, Inc.
                            Bergen Pipe 
   23                                                                                             2017019743     $416,623.77        694                 $304,701.86                                           $304,701.86 
                           Supports, Inc.
                                                                                                                                                $21,459,596.06 under 
                         Berry Contracting,                                                                                                                                                                                    Applicable reserve accounted for by 
   24                                                                                             2017040243   $19,395,794.12       169                     Chemtex                                                   $0.00 
                         L.P. d/b/a Bay, Ltd.                                                                                                                                                                                  adjacent reserve for lienholder
                                                                                                                                               ($23,552,118.31 gross)
                         Berry Contracting,                                                                                                                                                                                    Applicable reserve accounted for by 
   25                                                                                             2017044094      $90,487.07        982              $21,429,666.22                                                   $0.00 
                         L.P. d/b/a Bay, Ltd.                                                                                                                                                                                  adjacent reserve for lienholder

                         Berry Contracting,                                                                                                                                                                                    Applicable reserve accounted for by 
   26                                                                                             2017045722    $1,495,304.72                                                                                         $0.00 
                         L.P. d/b/a Bay, Ltd.                                                                                                                                                                                  adjacent reserve for lienholder

                         Berry Contracting,                                                                                                                                                                                    Applicable reserve accounted for by 
   27                                                                                             2017047480     $448,080.31                                                                                          $0.00 
                         L.P. d/b/a Bay, Ltd.                                                                                                                                                                                  adjacent reserve for lienholder

                         Berry Contracting,                                                                                                                                                                                    Applicable reserve accounted for by 
   28                                                                                             2017053054      $19,975.22                                                                                          $0.00
                         L.P. d/b/a Bay, Ltd.                                                                                                                                                                                  adjacent reserve for lienholder

                         Berry Contracting,                                                                                                                                                                                    Applicable reserve accounted for by 
   29                                                                                             2018004133      $34,405.02                                                                                          $0.00
                         L.P. d/b/a Bay, Ltd.                                                                                                                                                                                  adjacent reserve for lienholder

                                                                                                                                                                                                                           Reserve amount discounted for 
                                                                                                                                                                                                                           applicable subcontractor reserves.  
                         Berry Contracting,                                                                                                                                                                                $5,895,368.83 of total amount claimed is
   30                                                                                             2018007000   $21,429,666.22                                                                               $21,423,187.36
                         L.P. d/b/a Bay, Ltd.                                                                                                                                                                              asserted on account of work allegedly 
                                                                                                                                                                                                                           performed on the desalination plant 
                                                                                                                                                                                                                           owned by M&G Waters.

   31                                              Ahern Rentals                                  2017052423        $6,478.86                                                                                    $6,478.86


                            Blanchard                                                                                                                                                                                          Corpus Christi Mechanics' Lien Assumed 
   32                                                                                             2017025217    $8,118,762.29       439               $8,118,762.29                                                   $0.00 
                          Contractors, Inc.                                                                                                                                                                                    Claim

                                                  Apache Industrial                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   33                                                                                             2017019442      $10,200.31                                                                                          $0.00 
                                                    Painting, Inc.                                                                                                                                                             Claim

                                                  Apache Industrial                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   34                                                                                             2017035216      $30,083.17                                                                                          $0.00 
                                                    Painting, Inc.                                                                                                                                                             Claim
                                                                                                                                                    $30,989.77 under 
                                                  Apache Industrial                                                                                                                                                            Corpus Christi Mechanics' Lien Assumed 
   35                                                                                             2017046810      $30,989.77        178                    Blanchard                                                  $0.00 
                                                    Painting, Inc.                                                                                                                                                             Claim
                                                                                                                                                ($1,815,441.41 gross)
                                                                                                                                                                                                                               Corpus Christi Mechanics' Lien Assumed 
   36                                            BlueLine Rental, LLC                             2017015484     $350,567.75                                                                                          $0.00
                                                                                                                                                                                                                               Claim

                                                                                                                                                                                                                               Corpus Christi Mechanics' Lien Assumed 
   37                                            Capital Pumping, LP                              2017019358        $8,689.45                                                                                         $0.00
                                                                                                                                                                                                                               Claim

                                                                                                                                                                                                                               Corpus Christi Mechanics' Lien Assumed 
   38                                               Gajeske, Inc.                                 2017019472     $115,052.74                                                                                          $0.00
                                                                                                                                                                                                                               Claim

                                                                                                                                                                                                                               Corpus Christi Mechanics' Lien Assumed 
   39                                            Gatz Rock Yard, LLC                              2017009815        $4,797.40                                                                                         $0.00
                                                                                                                                                                                                                               Claim




                                                                                                                       2
                                                                                                                                                                                         Lien 
                                                                                                                                                                       Lien 
Debtors'      Level 1         Level 2                 Level 3             Level 4      Level 5    Recording    Recorded         546 Notice    546 Notice                            Identification       Reserve
                                                                                                                                                                  Identification                                                            Notes
  Ref.      Contractor      Contractor              Contractor          Contractor   Contractor      No.        Amount          Docket No.     Amount                                 Statement          Amount
                                                                                                                                                                  Statement No.
                                                                                                                                                                                       Amount
                                                    HD Supply 
                                                Construction Supply, 
                                                                                                                                                                                                                           Corpus Christi Mechanics' Lien Assumed 
   40                                             Ltd., d/b/a HD                                  2017005363      $32,308.98                                         169, 184             $32,308.95               $0.00
                                                                                                                                                                                                                           Claim
                                                 Supply White Cap 
                                                Construction Supply

                                                                                                                                                                                                                           Corpus Christi Mechanics' Lien Assumed 
   41                                            Herc Rentals Inc.                                2017008965     $259,319.04                                                                                       $0.00
                                                                                                                                                                                                                           Claim

                                                                                                                                                                                                                           Corpus Christi Mechanics' Lien Assumed 
   42                                                 Holt/Cat                                    2017019059     $103,058.78                                                                                       $0.00
                                                                                                                                                                                                                           Claim
                                                                                                                                                                                          $32,116.30 
                                                                                                                                                                                          perfected /                      Corpus Christi Mechanics' Lien Assumed 
   43                                              J&G Sales, Inc.                                2017008111      $49,658.30                                           316                                         $0.00
                                                                                                                                                                                          $17,452.00                       Claim
                                                                                                                                                                                           unsecured
                                                                                                                                                                                                                           Corpus Christi Mechanics' Lien Assumed 
   44                                             PPC Supply, LLC                                 2017015391      $20,181.16                                           155                $20,181.19               $0.00
                                                                                                                                                                                                                           Claim

                                                                                                                                                                                                                           Corpus Christi Mechanics' Lien Assumed 
   45                                                Ram Tool                                     2017013818      $14,012.06                                                                                       $0.00
                                                                                                                                                                                                                           Claim

                                                                                                                                                                                                                           Corpus Christi Mechanics' Lien Assumed 
   46                                            RJB Trucking Inc.                                2017005981      $85,858.60                                           293                $38,700.70               $0.00
                                                                                                                                                                                                                           Claim

                                                                                                                                                                                                                           Corpus Christi Mechanics' Lien Assumed 
   47                                              Scott‐Macon                                    2017019365     $115,723.00                                                                                       $0.00
                                                                                                                                                                                                                           Claim

                                                                                                                                                                                                                           Corpus Christi Mechanics' Lien Assumed 
   48                                            Skyline Steel, LLC                               2017039084     $255,366.79       828             $255,366.79                                                     $0.00
                                                                                                                                                                                                                           Claim

                                                                                                                                                                                                                           Corpus Christi Mechanics' Lien Assumed 
   49                                            Texas First Rentals                              2017018685     $307,077.81                                                                                       $0.00
                                                                                                                                                                                                                           Claim

                                                                                                                                                                                                                           Corpus Christi Mechanics' Lien Assumed 
   50                                             United Rentals                                  2017024836      $67,811.50                                                                                       $0.00
                                                                                                                                                                                                                           Claim


   51                    Butting Canada, Ltd.                                                     2017036376    $1,173,643.64                                                                             $1,173,643.64


   52                      Capital Precast                                                        2017035220      $16,420.00       543              $23,156.00                                              $16,420.00


   53                      Capital Precast                                                        2017039141      $10,736.00                                                                                $10,736.00


                                                                                                                                                                                                                           $402,290.00 of total amount claimed is 
                                                                                                                                                                                                                           asserted on account of work allegedly 
   54                      CCC Group, Inc.                                                        2017014674     $596,872.02       980             $596,872.02       206, 237            $596,872.02       $596,872.02
                                                                                                                                                                                                                           performed on the desalination plant 
                                                                                                                                                                                                                           owned by M&G Waters.


                                                                                                                                                                                                                           Applicable reserve accounted for by 
   55                      CCC Group, Inc.                                                        2018004538     $596,872.02                                                                                       $0.00
                                                                                                                                                                                                                           adjacent reserve for lienholder

                                                                                                                                                                       324                $46,310.78
   56                     Century Elevators                                                       2017042019      $61,440.16                                                                                $61,440.16
                                                                                                                                                                       332               $114,099.76
                            Cinco J., dba 
   57                       Johnson Oil                                                           2017050211      $32,312.56                                           287                $33,312.56        $32,312.56
                             Company




                                                                                                                       3
                                                                                                                                                                                        Lien 
                                                                                                                                                                     Lien 
Debtors'      Level 1         Level 2                Level 3           Level 4      Level 5    Recording     Recorded         546 Notice    546 Notice                             Identification        Reserve
                                                                                                                                                                Identification                                                              Notes
  Ref.      Contractor      Contractor             Contractor        Contractor   Contractor      No.         Amount          Docket No.     Amount                                  Statement           Amount
                                                                                                                                                                Statement No.
                                                                                                                                                                                      Amount

   58                       Cital US, LLC                                                                                                                            322               $1,059,941.52      $1,059,941.52 


                         Clark Constructors, 
   59                                                                                          2018006969      $345,193.73                                         326, 329             $345,193.73        $345,193.73
                                L.L.C.
                          CNP Vents d/b/a 
   60                                                                                                                                                                                                              $0.00  No lien filed.
                            Texas Steel
                                                   Service Steel 
   61                                                                                          2017005681       $46,590.40       530              $46,590.40                                                $46,590.40 
                                                  Warehouse Co.

                         Commercial Metals 
                          Company d/b/a 
   62                                                                                          2017047015       $79,775.00                                           335                $311,591.19         $79,775.00
                         CMC Construction 
                            Company
                                                                                                                                                                                       $737,988.85 + 
   63                     Competentia US                                                       2017044349      $737,988.85       977             $737,988.85       338, 344              interest and      $737,988.85
                                                                                                                                                                                        attorney fees
                                                                                                                                                                                                                           Applicable reserve accounted for by 
   64                     Competentia US                                                       2017044350      $326,107.85                                                                                         $0.00
                                                                                                                                                                                                                           adjacent reserve for lienholder
                                                                                                                                                                                        $76,776.06 + 
                            Consolidated 
                                                                                                                                                                                  $7,768.22 monthly 
   65                         Electrical                                                       2017051655        $6,175.21       836               $6,175.21         305                                      $6,175.21
                                                                                                                                                                                   rental + $2,412.34 
                            Distributors
                                                                                                                                                                                                 fees
                             D&C Fence 
   66                                                                                          2017043076       $76,776.06                                                                                  $76,776.06
                              Company

                                                                                                                                                                                       $174,404.95 + 
   67                    Dallas Fastner, Inc.                                                  2017033182      $174,404.95       855             $174,404.95         347                                   $174,404.95
                                                                                                                                                                                  interest & atty fees

                          Dawkins On‐Site 
   68                                                                                          2017012434     $4,592,824.65                                                                               $4,592,824.65
                           Concrete, LLC

                         Doggett Equipment                                                                                                                                        $136,777.06 + atty                       Reserve amount discounted for 
   69                                                                                          20170438468     $132,962.38       675             $132,962.38       321, 323                                $107,447.38
                           Services, Ltd.                                                                                                                                                      fees                        applicable subcontractor reserves


   70                                           JMElectric Company                             2017046169       $25,515.00                                       99, 100, 141             $25,515.00        $25,515.00 


   71                    Eaton Corporation                                                     2017014592     $2,379,348.93                                      294, 295, 296         $6,083,139.54      $6,083,139.54 


                                                                                                                                                                                                                          Partial release of lien; applicable reserve 
   72                    Eaton Corporation                                                     2017022703     ($126,473.82)                                                                                        $0.00  accounted for by adjacent reserve for 
                                                                                                                                                                                                                          lienholder

                                                                                                                                                                                                                           Applicable reserve accounted for by 
   73                    Eaton Corporation                                                     2017019702     $2,767,851.62                                                                                        $0.00
                                                                                                                                                                                                                           adjacent reserve for lienholder

                                                                                                                                                                                                                           Applicable reserve accounted for by 
   74                    Eaton Corporation                                                     2017025193      $113,206.74                                                                                         $0.00
                                                                                                                                                                                                                           adjacent reserve for lienholder

                                                                                                                                                                                                                           Applicable reserve accounted for by 
   75                    Eaton Corporation                                                     2017024941     $1,163,807.40                                                                                        $0.00
                                                                                                                                                                                                                           adjacent reserve for lienholder

                                                                                                                                                                                                                           Applicable reserve accounted for by 
   76                    Eaton Corporation                                                     2017033053      $114,826.70                                                                                         $0.00
                                                                                                                                                                                                                           adjacent reserve for lienholder




                                                                                                                     4
                                                                                                                                                                                     Lien 
                                                                                                                                                                 Lien 
Debtors'      Level 1        Level 2             Level 3            Level 4      Level 5    Recording    Recorded         546 Notice    546 Notice                              Identification       Reserve
                                                                                                                                                            Identification                                                              Notes
  Ref.      Contractor     Contractor          Contractor         Contractor   Contractor      No.        Amount          Docket No.     Amount                                   Statement          Amount
                                                                                                                                                            Statement No.
                                                                                                                                                                                   Amount
                                                                                                                                                                                                                       Applicable reserve accounted for by 
   77                    Eaton Corporation                                                  2017033055     $315,871.83                                                                                         $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder

                                                                                                                                                                                                                       Applicable reserve accounted for by 
   78                    Eaton Corporation                                                  2017033054     $413,220.93                                                                                         $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder

                                                                                                                                                                                                                       Applicable reserve accounted for by 
   79                    Eaton Corporation                                                  2017033052     $370,235.13                                                                                         $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder

                                                                                                                                                                                                                       Applicable reserve accounted for by 
   80                    Eaton Corporation                                                  2017040464      $91,846.00                                                                                         $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder
                                                                                                                                                                                       $27,838.75 
                            Engineered                                                                                                                                                  (secured)
   81                      Construction                                                     2017047809      $27,838.75       644              $27,838.75          91                    $1,953.45       $27,838.75
                            Specialists                                                                                                                                               (unsecured)
                                                                                                                                                                                 $29,792.20 total
                                                                                                                                                                              $15,455,692.33 with 
                                                                                                                                                                                                                       Reserve amount discounted for 
   82                       Fagioli Inc.                                                    2017014713   $12,553,288.28      263          $12,553,288.28         349            attorney fees and    $11,983,214.88
                                                                                                                                                                                                                       applicable subcontractor reserves
                                                                                                                                                                                          interest
                                                                                                                                                                                                                       Applicable reserve accounted for by 
   83                       Fagioli Inc.                                                    2017019779   $13,047,277.82                                                                                        $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder

                                                                                                                                                                                                                       Applicable reserve accounted for by 
   84                       Fagioli Inc.                                                    2017020266   $14,494,490.08                                                                                        $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder

                                                                                                                                                                                                                       Applicable reserve accounted for by 
   85                       Fagioli Inc.                                                    2017025180   $14,633,578.41                                                                                        $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder

                                                                                                                                                                                                                       Applicable reserve accounted for by 
   86                       Fagioli Inc.                                                    2017031083   $13,928,475.55                                                                                        $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder

                                                                                                                                                                                                                       Applicable reserve accounted for by 
   87                       Fagioli Inc.                                                    2017037485   $11,627,349.75                                                                                        $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder

                                                                                                                                                                                                                       Applicable reserve accounted for by 
   88                       Fagioli Inc.                                                    2017039288   $11,739,647.35                                                                                        $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder

                                                                                                                                                                                                                       Applicable reserve accounted for by 
   89                       Fagioli Inc.                                                    2017041615   $12,553,288.28                                                                                        $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder


   90                                          Ahern Rentals                                2017052364       $8,463.62                                                                                         $0.00


                                             Mirage Industrial 
   91                                                                                       2017014670      $10,476.25                                                                                         $0.00
                                                  Group

                                             Mirage Industrial 
   92                                                                                       2017019708       $5,882.51                                                                                         $0.00
                                                  Group

                                             Momentum Rental                                                                                                                      $59,648.78 (not 
   93                                                                                       2017018818     $106,450.75                                           360                                    $75,007.40
                                                & Sales                                                                                                                                 secured)


   94                                         RPS Composites                                2017030042      $15,497.20                                                                                         $0.00


                                               TNT Crane &                                                                                                                                                             Applicable reserve accounted for by 
   95                                                                                       2017014628     $413,495.58                                                                                         $0.00
                                               Rigging, Inc.                                                                                                                                                           adjacent reserve for lienholder




                                                                                                                 5
                                                                                                                                                                                                      Lien 
                                                                                                                                                                                    Lien 
Debtors'      Level 1         Level 2                Level 3              Level 4         Level 5    Recording    Recorded          546 Notice         546 Notice                                Identification    Reserve
                                                                                                                                                                               Identification                                                          Notes
  Ref.      Contractor      Contractor             Contractor           Contractor      Contractor      No.        Amount           Docket No.          Amount                                     Statement       Amount
                                                                                                                                                                               Statement No.
                                                                                                                                                                                                    Amount
                                                   TNT Crane &                                                                                                                                                                        Applicable reserve accounted for by 
   96                                                                                                2017043011     $426,088.40                                                                                              $0.00
                                                   Rigging, Inc.                                                                                                                                                                      adjacent reserve for lienholder

                                                   TNT Crane & 
   97                                                                                                2017047627     $495,066.28        182                    $610,583.00                                            $495,066.00
                                                   Rigging, Inc.
                                                                                                                                                      $5,198,819.71 gross 
                          Fluor Enterprises, 
   98                                                                                                2017049363    $4,984,351.17       313            (including as Level 1                                         $4,984,351.17 
                                 Inc.
                                                                                                                                                               Contractor)

   99                      G.P. Transport                                                            2017029147     $145,994.46        352                    $145,994.46                                            $145,994.46


                         Garrett Mechanical, 
  100                                                                                                2017030155     $583,369.00        179                    $583,369.00                                            $583,369.00
                                 Inc.
                         GMAN Construction, 
  101                                                                                                                                                                                                                        $0.00 No lien filed
                               LLC

  102                                             Ahern Rentals                                      2017005509      $35,794.91                                                                                       $35,794.91

                                                Commercial Metals 
                                                 Company d/b/a 
  103                                                                                                2017001204     $128,053.27                                                                                      $128,053.27
                                                CMC Construction 
                                                   Company

                           Howell Crane & 
  104                                                                                                2017042936     $154,272.50                                                                                      $154,272.50
                            Rigging, Inc.

                                                                                                                                                                                                                                      Reserve amount discounted for 
  105                         IMS/TCI                                                                2016052162   $52,943,351.12       521                $52,943,351.12                                           $34,120,099.24
                                                                                                                                                                                                                                      applicable subcontractor reserves

                                                                                                                                                                                                                                      Applicable reserve accounted for by 
  106                         IMS/TCI                                                                2016053642   $52,943,351.12                                                                                             $0.00
                                                                                                                                                                                                                                      adjacent reserve for lienholder

                                                                                                                                       397                    $112,529.15
  107                                             AC Plastiques                                      2017001317     $142,529.15                                                                                      $112,529.15
                                                                                                                                       965                    $112,529.15 


  108                                           Ahern Rentals, Inc.                                  2017003067     $139,205.49                                                                                      $139,205.49


                                                                                                                                                                                                                                      Applicable reserve accounted for by 
  109                                           Arc Energy Services                                  2016052174    $1,866,305.68                                                                                             $0.00
                                                                                                                                                                                                                                      adjacent reserve for lienholder


  110                                           Arc Energy Services                                  2017009787    $3,689,686.97     283, 852               $3,689,686.98                                           $3,689,686.97

                                                                                                                                                     $2,092,522.25 under 
                                                Berry Contracting, 
  111                                                                                                2017039899    $2,092,522.25       169        IMS/TCI ($23,552,118.31                                           $2,092,522.25
                                                L.P. d/b/a Bay, Ltd.
                                                                                                                                                                    gross)
                                                 BEN Holdings dba                                                                                                                                                                     Applicable reserve accounted for by 
  112                                                                                                2016042851     $389,217.25                                                                                              $0.00 
                                                Express Metal Work                                                                                                                                                                    adjacent reserve for lienholder

                                                 BEN Holdings dba 
  113                                                                                                2016044288    $1,725,386.81       880                  $1,725,386.81                                           $1,725,386.81
                                                Express Metal Work

                                                                                                                                                                                                                                      Reserve amount discounted for 
  114                                              Welco Steel                                       2016042896     $991,169.56                                                                                      $937,544.34
                                                                                                                                                                                                                                      applicable subcontractor reserves


  115                                                                  United Rentals                2017001291      $53,625.22                                                                                       $53,625.22




                                                                                                                          6
                                                                                                                                                                                                Lien 
                                                                                                                                                                              Lien 
Debtors'      Level 1          Level 2                  Level 3             Level 4      Level 5    Recording    Recorded          546 Notice     546 Notice                               Identification      Reserve
                                                                                                                                                                         Identification                                                           Notes
  Ref.      Contractor       Contractor               Contractor          Contractor   Contractor      No.        Amount           Docket No.      Amount                                    Statement         Amount
                                                                                                                                                                         Statement No.
                                                                                                                                                                                              Amount
                                                   Century Elevators,                                                                                                                                                            Applicable reserve accounted for by 
  116                                                                                               2017008596      $42,851.18                                                                                           $0.00
                                                         Inc.                                                                                                                                                                    adjacent reserve for lienholder

                                                   Century Elevators, 
  117                                                                                               2017009460      $42,851.18                                                                                    $42,851.18
                                                         Inc.


  118                                                Herc Rentals                                   2017008966      $99,810.95                                                                                    $99,810.95 


                                                  Hoisting Wire Rope 
  119                                                                                               2016050308     $115,918.89        589               $115,918.89                                              $115,918.89
                                                      and Sliding

                                                    MC Welding & 
  120                                                                                               2017008398      $84,169.00                                                                                    $84,169.00
                                                    Fabricating Inc.


  121                                               MSI Supply Inc.                                 2017000379     $121,153.63                                                                                   $121,153.63

                                                                                                                                                 $9,404,313.03 gross 
                                                   Orbital Insulation 
  122                                                                                               2017042922    $7,944,822.90       795            (including under                                           $7,944,822.90
                                                         Corp.
                                                                                                                                                            Chemtex)
                                                   Orbital Insulation                                                                                                                                                            Applicable reserve accounted for by 
  123                                                                                               2017043188    $7,944,822.90                                                                                          $0.00
                                                         Corp.                                                                                                                                                                   adjacent reserve for lienholder

                                                   Penn Tool Sales & 
  124                                                                                               2016052165     $979,432.81                                                                                   $979,432.81
                                                     Service, Inc.


  125                                                Red‐D‐Arc Inc                                  2017001208     $367,961.76                                                                                  $367,961.76


  126                                                Red‐D‐Arc Inc                                  2017009833     $118,854.89                                                                                  $118,854.89

                                                     Satterfield & 
  127                                                  Pontikes                                     2016052355      $34,600.00                                                                                    $34,600.00
                                                   Construction, Inc.

  128                                             Sunbelt Rentals, Inc.                             2017030231     $145,107.94                                                                                   $145,107.94


  129                                               United Rentals                                  2017010051      $18,067.70                                                                                    $18,067.70


                                                                                                                                                                                                                                 Reserve amount discounted for 
  130                       Italveco S.R.L.                                                         2018004830     $385,397.32        954               $385,397.32                                              $359,749.88 
                                                                                                                                                                                                                                 applicable subcontractor reserves
                                                  Wholesale Electric 
  131                                             Supply Company of                                 2017052092      $25,647.44                                                                                    $25,647.44 
                                                    Houston, Inc.
                         Jacobs Field Services 
  132                                                                                               2018007164     $156,767.41        978               $156,767.41           117               $156,767.41      $156,767.41
                          North America Inc.

                                                                                                                                                                                                                                 Reserve amount discounted for 
  133                         Lemartec                                                              2017017223    $3,437,321.41       897             $5,440,484.77                                             $1,294,836.64 
                                                                                                                                                                                                                                 applicable subcontractor reserves

                                                                                                                                                                                                                                 Applicable reserve accounted for by 
  134                         Lemartec                                                              2017020233    $4,994,523.43                                                                                          $0.00
                                                                                                                                                                                                                                 adjacent reserve for lienholder

                                                                                                                                                                                                                                 Applicable reserve accounted for by 
  135                         Lemartec                                                              2017024581    $5,067,496.25                                                                                          $0.00
                                                                                                                                                                                                                                 adjacent reserve for lienholder




                                                                                                                         7
                                                                                                                                                                                                      Lien 
                                                                                                                                                                                    Lien 
Debtors'      Level 1      Level 2        Level 3                Level 4                Level 5         Recording    Recorded         546 Notice         546 Notice                              Identification    Reserve
                                                                                                                                                                               Identification                                                         Notes
  Ref.      Contractor   Contractor     Contractor             Contractor             Contractor           No.        Amount          Docket No.          Amount                                   Statement       Amount
                                                                                                                                                                               Statement No.
                                                                                                                                                                                                    Amount
                                                                                                                                                                                                                                     Applicable reserve accounted for by 
  136                     Lemartec                                                                      2017030329    $5,620,752.81                                                                                          $0.00
                                                                                                                                                                                                                                     adjacent reserve for lienholder

                                      Apache Industrial 
  137                                                                                                   2017025317      $79,972.09                                                                                    $79,972.09
                                        Painting, Inc.
                                                                                                                                                         $180,582.05 under 
                                      Apache Industrial 
  138                                                                                                   2017035207     $130,582.05       178        Lemartec ($1,815,441.41                                          $130,582.05
                                        Painting, Inc.
                                                                                                                                                                      gross)
                                      Atlantic Doors & 
  139                                                                                                   2017019250     $121,916.00       281                   $121,916.00                                           $121,916.00
                                       Hardware, Inc.
                                       Carter Douglas 
  140                                                                                                                                                                                                                        $0.00 No lien filed
                                        Company LLC
                                                              Custom Home 
  141                                                                                                   2017010062     $144,921.15                                                                                   $144,921.15
                                                               Designs, Inc.

                                                              Custom Home 
  142                                                                                                   2017015300       $1,576.00                                                                                     $1,576.00
                                                               Designs, Inc.

                                                              Custom Home 
  143                                                                                                   2017015301     $117,966.60                                                                                   $117,966.60
                                                               Designs, Inc.

                                                              Custom Home 
  144                                                                                                   2017030453      $12,000.00                                                                                    $12,000.00
                                                               Designs, Inc.

                                                              Custom Home 
  145                                                                                                   2017030454       $3,060.00                                                                                     $3,060.00
                                                               Designs, Inc.

                                                              Custom Home 
  146                                                                                                   2017030455      $55,652.50                                                                                    $55,652.50
                                                               Designs, Inc.

                                                              Custom Home 
  147                                                                                                   2017030456      $84,600.00                                                                                    $84,600.00
                                                               Designs, Inc.

                                                              Custom Home                                                                                                                                                            Reserve amount discounted for 
  148                                                                                                   2017030457     $119,065.00                                                                                   $113,369.14
                                                               Designs, Inc.                                                                                                                                                         applicable subcontractor reserves

                                                                                    Action Gypsum 
  149                                                                                                   2017014542       $5,695.86                                                                                     $5,695.86 
                                                                                        Supply

                                                           LDE Energy Services,                                                                                                                                                      Reserve amount discounted for 
  150                                                                                                   2017010050     $197,110.97                                                                                    $56,885.87
                                                                   LLC                                                                                                                                                               applicable subcontractor reserves

                                                                                   Commercial Metals 
                                                                                    Company d/b/a 
  151                                                                                                   2017029952      $83,959.14                                                                                    $83,959.14
                                                                                   CMC Construction 
                                                                                      Company

                                                                                   Commercial Metals 
                                                                                    Company d/b/a 
  152                                                                                                   2017052071      $29,706.90                                                                                    $29,706.90
                                                                                   CMC Construction 
                                                                                      Company

                                                                                   Commercial Metals 
                                                                                    Company d/b/a 
  153                                                                                                   2018006866      $26,559.06                                                                                    $26,559.06
                                                                                   CMC Construction 
                                                                                      Company




                                                                                                                             8
                                                                                                                                                                                         Lien 
                                                                                                                                                                       Lien 
Debtors'      Level 1      Level 2             Level 3               Level 4          Level 5    Recording    Recorded          546 Notice    546 Notice                            Identification      Reserve
                                                                                                                                                                  Identification                                                           Notes
  Ref.      Contractor   Contractor          Contractor            Contractor       Contractor      No.        Amount           Docket No.     Amount                                 Statement         Amount
                                                                                                                                                                  Statement No.
                                                                                                                                                                                       Amount

  154                                    Evans Interiors, Inc.                                   2017021194      $19,400.00                                                                                $19,400.00


                                              Ferguson 
  155                                                                                            2017019548      $12,994.78                                            307                $11,938.73       $12,994.78
                                             Enterprises
                                         LDE Energy Services, 
  156                                                                                                                                                                                                             $0.00 No lien filed
                                                 LLC

  157                                                             Ahern Rentals                  2017013375        $6,676.86                                                                                 $6,676.86 


                                             Mechanical                                                                                                                                                                   Reserve amount discounted for 
  158                                                                                            2017026037    $2,293,351.00       465           $2,592,446.09                                           $1,336,414.03
                                             Innovation                                                                                                                                                                   applicable subcontractor reserves

                                             Mechanical                                                                                                                                                                   Applicable reserve accounted for by 
  159                                                                                            2017026036     $236,115.09                                                                                       $0.00
                                             Innovation                                                                                                                                                                   adjacent reserve for lienholder


  160                                                             Ahern Rentals                  2017025264      $46,226.37                                                                                $46,226.37


  161                                                               Duct‐Mex                                                       466             $632,761.96                                            $632,761.96 


  162                                                            MBA Construction                2017026044     $169,240.00        515             $169,240.00                                            $169,240.00


                                                                 Mechanical Reps 
  163                                                                                            2017025077     $407,803.73                                                                               $407,803.73
                                                                      Inc.

                                         Texas First Rentals 
  164                                                                                            2017025017      $32,840.96                                                                                $32,840.96
                                                LLC

                                            TNT Crane & 
  165                                                                                            2017014633     $115,517.08                                                                               $115,517.08
                                             Rigging, Inc


  166                                           Trane                                            2017021667     $297,350.00                                                                               $297,350.00


                                                                                                                                                                                                                          $84,400.45 of total amount claimed is 
                                                                                                                                                                                                                          asserted on account of work allegedly 
  167                    Lexicon, Inc.                                                           2017009960    $5,657,433.63     172, 882       $13,536,697.34                                          $13,536,697.34 
                                                                                                                                                                                                                          performed on the desalination plant 
                                                                                                                                                                                                                          owned by M&G Waters.


                                                                                                                                                                                                                          Applicable reserve accounted for by 
  168                    Lexicon, Inc.                                                           2017009961    $5,494,941.56                                                                                      $0.00
                                                                                                                                                                                                                          adjacent reserve for lienholder

                                                                                                                                                                                                                          Applicable reserve accounted for by 
  169                    Lexicon, Inc.                                                           2017016269    $6,701,813.20                                                                                      $0.00
                                                                                                                                                                                                                          adjacent reserve for lienholder

                                                                                                                                                                                                                          Applicable reserve accounted for by 
  170                    Lexicon, Inc.                                                           2017016270    $4,941,915.92                                                                                      $0.00
                                                                                                                                                                                                                          adjacent reserve for lienholder

                                                                                                                                                                                                                          Applicable reserve accounted for by 
  171                    Lexicon, Inc.                                                           2017019159    $7,943,683.80                                                                                      $0.00
                                                                                                                                                                                                                          adjacent reserve for lienholder

                                                                                                                                                                                                                          Applicable reserve accounted for by 
  172                    Lexicon, Inc.                                                           2017019154    $4,965,560.28                                                                                      $0.00
                                                                                                                                                                                                                          adjacent reserve for lienholder




                                                                                                                      9
                                                                                                                                                                                      Lien 
                                                                                                                                                                    Lien 
Debtors'      Level 1         Level 2              Level 3            Level 4      Level 5    Recording    Recorded          546 Notice    546 Notice                            Identification      Reserve
                                                                                                                                                               Identification                                                           Notes
  Ref.      Contractor      Contractor           Contractor         Contractor   Contractor      No.        Amount           Docket No.     Amount                                 Statement         Amount
                                                                                                                                                               Statement No.
                                                                                                                                                                                    Amount
                                                                                                                                                                                                                       Applicable reserve accounted for by 
  173                       Lexicon, Inc.                                                     2017025127    $8,661,399.84                                                                                      $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder

                                                                                                                                                                                                                       Applicable reserve accounted for by 
  174                       Lexicon, Inc.                                                     2017025124    $4,801,710.78                                                                                      $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder

                                                                                                                                                                                                                       Applicable reserve accounted for by 
  175                       Lexicon, Inc.                                                     2017029355    $8,734,986.56                                                                                      $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder

                                                                                                                                                                                                                       Applicable reserve accounted for by 
  176                       Lexicon, Inc.                                                     2018004540    $8,734,986.56                                                                                      $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder
                          Lord Construction 
  177                                                                                                                                                                                                          $0.00 No lien filed
                            Services, LLC
                                               Mirage Industrial 
  178                                                                                         2017014668      $15,520.00                                                                                $15,520.00
                                                    Group
  179                       Lord Electric                                                                                                                                                                      $0.00 No lien filed
                                               Graybar Electric 
  180                                                                                         2017000948      $51,414.27                                                                                $51,414.27 
                                                Company, Inc.


  181                    Mand Imballaggi SRL                                                                                                                                                                   $0.00 No lien filed


                                                CBS Rental and 
  182                                                                                         2017039402      $48,972.40                                                                                $48,972.40
                                                    Supply

                                                CBS Rental and 
  183                                                                                         2017043322      $37,816.84                                                                                $37,816.84
                                                    Supply

                                                   Rabalais 
  184                                                                                         2017038828     $183,484.07                                            300               $487,930.01      $487,930.01 
                                               Constructors, LLC

                                                                                                                                                                                                                     An unliquidated portion of the total 
                                                                                                                                                                                                                     amount claimed is asserted on account 
  185                        MEITEC INC                                                       2017041573    $1,253,852.53     505, 973        $1,492,108.30                                           $1,492,108.30  of work allegedly performed on the 
                                                                                                                                                                                                                     desalination plant owned by M&G 
                                                                                                                                                                                                                     Waters.

                                                                                                                                                                                                                       Applicable reserve accounted for by 
  186                        MEITEC INC                                                       2017046924    $1,492,108.30                                                                                      $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder

                                                                                                                                                                                                                       Applicable reserve accounted for by 
  187                        MEITEC INC                                                       2018006997    $1,492,108.30                                                                                      $0.00
                                                                                                                                                                                                                       adjacent reserve for lienholder

                          Mirage Industrial                                                                                                                                                                            Applicable reserve accounted for by 
  188                                                                                         2017014669    $1,409,651.01     540, 981        $5,015,113.53                                                    $0.00
                               Group                                                                                                                                                                                   adjacent reserve for lienholder

                          Mirage Industrial                                                                                                                                                                            Applicable reserve accounted for by 
  189                                                                                         2017019707    $1,236,936.65                                                                                      $0.00
                               Group                                                                                                                                                                                   adjacent reserve for lienholder

                          Mirage Industrial                                                                                                                                                                            Applicable reserve accounted for by 
  190                                                                                         2017024979     $848,002.41                                                                                       $0.00
                               Group                                                                                                                                                                                   adjacent reserve for lienholder

                          Mirage Industrial                                                                                                                                                                            Applicable reserve accounted for by 
  191                                                                                         2017028977     $228,175.71                                                                                       $0.00
                               Group                                                                                                                                                                                   adjacent reserve for lienholder




                                                                                                                   10
                                                                                                                                                                                              Lien 
                                                                                                                                                                            Lien 
Debtors'      Level 1         Level 2                Level 3            Level 4      Level 5    Recording    Recorded         546 Notice        546 Notice                               Identification    Reserve
                                                                                                                                                                       Identification                                                          Notes
  Ref.      Contractor      Contractor             Contractor         Contractor   Contractor      No.        Amount          Docket No.         Amount                                    Statement       Amount
                                                                                                                                                                       Statement No.
                                                                                                                                                                                            Amount

                                                                                                                                                                                                                              $409,730.29 of total amount claimed is 
                          Mirage Industrial                                                                                                                                                                                   asserted on account of work allegedly 
  192                                                                                           2018007199    $5,015,113.43                                                                                 $5,015,113.43
                               Group                                                                                                                                                                                          performed on the desalination plant 
                                                                                                                                                                                                                              owned by M&G Waters.


                         MMR Constructors,                                                                                                                                                                                    Applicable reserve accounted for by 
  193                                                                                           2017043464   $15,779,013.39                                                                                          $0.00
                              Inc.                                                                                                                                                                                            adjacent reserve for lienholder

                         MMR Constructors,                                                                                                                                                                                    Reserve amount discounted for 
  194                                                                                           2018000959   $16,277,379.56      979               $16,277,379.56                                          $14,992,814.16
                              Inc.                                                                                                                                                                                            applicable subcontractor reserves


  195                                             Ahern Rentals                                 2017052420      $78,936.69                                                                                    $78,936.69


                                                 Apache Industrial                                                                                                                                                            Applicable reserve accounted for by 
  196                                                                                           2017035303     $365,492.38                                                                                           $0.00 
                                                   Painting, Inc.                                                                                                                                                             adjacent reserve for lienholder

                                                 Apache Industrial                                                                          $99,960.00 under MMR 
  197                                                                                           2017046807    ($265,532.38)      178                                                                          $99,960.00 Partial release of lien
                                                   Painting, Inc.                                                                             ($1,815,441.41 gross)

                                                 Graybar Electric 
  198                                                                                           2017047835     $145,108.28                                                                                   $145,108.28
                                                  Company, Inc.
                                                Montcalm USA, Inc.                                                                             $2,131,622.33 gross 
                                                                                                                                                                                                                              Applicable reserve accounted for by 
  199                                               dba Adler                                   2017049633     $419,445.28       499               (including under                                                  $0.00
                                                                                                                                                                                                                              adjacent reserve for lienholder
                                                   Scaffolding                                                                                            Chemtex)
                                                Montcalm USA, Inc. 
  200                                               dba Adler                                   2017052037     $960,560.43                                                                                   $960,560.43
                                                   Scaffolding
                         Montcalm USA, Inc.                                                                                                     $2,131,622.33 gross 
  201                     dba Adler North                                                       2017041115     $201,876.35     476, 499      (including under MMR                                           $1,171,061.90
                             America                                                                                                                  Constructors)
                         Montcalm USA, Inc. 
                                                                                                                                                                                                                              Applicable reserve accounted for by 
  202                     dba Adler North                                                       2017048791    $1,133,113.97                                                                                          $0.00
                                                                                                                                                                                                                              adjacent reserve for lienholder
                             America
                         Montcalm USA, Inc. 
                                                                                                                                                                                                                              Applicable reserve accounted for by 
  203                     dba Adler North                                                       2017050999    $1,171,061.90                                                                                          $0.00
                                                                                                                                                                                                                              adjacent reserve for lienholder
                             America

  204                     MSI Supply, Inc.                                                      2017029823      $20,854.48       180                    $20,854.48                                            $20,854.48

                           N&A Project 
  205                    Management USA,                                                        2017041158      $10,000.00       477                  $417,070.19                                            $417,070.19
                               Inc.
                           N&A Project 
                                                                                                                                                                                                                              Applicable reserve accounted for by 
  206                    Management USA,                                                        2017041114      $38,814.72                                                                                           $0.00
                                                                                                                                                                                                                              adjacent reserve for lienholder
                               Inc.
                           N&A Project 
                                                                                                                                                                                                                              Applicable reserve accounted for by 
  207                    Management USA,                                                        2017049348     $232,070.19                                                                                           $0.00
                                                                                                                                                                                                                              adjacent reserve for lienholder
                               Inc.
                           N&A Project 
                                                                                                                                                                                                                              Applicable reserve accounted for by 
  208                    Management USA,                                                        2017049349     $185,000.00                                                                                           $0.00
                                                                                                                                                                                                                              adjacent reserve for lienholder
                               Inc.
                          Orbital Insulation                                                                                                    $9,404,313.03 gross                                                           Reserve amount discounted for 
  209                                                                                           2017042922    $2,609,490.13      795                                                                        $2,593,285.41
                                Corp.                                                                                                         (including under IMS)                                                           applicable subcontractor reserves

                          Orbital Insulation                                                                                                                                                                                  Applicable reserve accounted for by 
  210                                                                                           2017043188    $2,609,490.13                                                                                          $0.00
                                Corp.                                                                                                                                                                                         adjacent reserve for lienholder




                                                                                                                    11
                                                                                                                                                                                      Lien 
                                                                                                                                                                    Lien 
Debtors'      Level 1          Level 2             Level 3         Level 4      Level 5    Recording    Recorded         546 Notice     546 Notice                               Identification     Reserve
                                                                                                                                                               Identification                                                          Notes
  Ref.      Contractor       Contractor          Contractor      Contractor   Contractor      No.        Amount          Docket No.      Amount                                    Statement        Amount
                                                                                                                                                               Statement No.
                                                                                                                                                                                    Amount

  211                                            Ahern Rentals                             2017052455      $16,204.72                                                                                  $16,204.72

                          Palacios Marine & 
  212                    Industrial Coatings,                                              2017016003     $941,970.20                                                                                 $941,970.20
                                 Inc.
                               Pipeline 
  213                     Construction and                                                 2017051739     $133,739.00       921               $133,739.00           306               $133,739.00     $133,739.00
                            Maintenance
                         Piping Technology &                                                                                                                                                                          Applicable reserve accounted for by 
  214                                                                                      2017013824      $23,457.76       975                 $23,457.76      241, 313, 315          $23,457.76             $0.00
                            Products, Inc.                                                                                                                                                                            adjacent reserve for lienholder

                         Piping Technology & 
  215                                                                                      2017013837      $23,457.76                                                                                  $23,457.76
                            Products, Inc.


  216                        Repcon, Inc.                                                  2017046592     $261,593.34       181               $261,593.34                                             $261,593.34


  217                       SafeRack LLC                                                   2017014645     $121,607.88                                                                                 $121,607.88


                         Stream Construction 
  218                                                                                      2017042697      $19,063.00       700                 $27,120.30                                             $27,120.30 
                                 Co.

                         Stream Construction                                                                                                                                                                          Applicable reserve accounted for by 
  219                                                                                      2017054157      $19,063.00                                                                                         $0.00
                                 Co.                                                                                                                                                                                  adjacent reserve for lienholder

                         Stream Construction                                                                                                                                                                          Applicable reserve accounted for by 
  220                                                                                      2017054156       $8,109.30                                                                                         $0.00
                                 Co.                                                                                                                                                                                  adjacent reserve for lienholder
                                                                                                                                       $5,300,116.33 gross
                                                                                                                                         (including Sunbelt 
  221                      Sunbelt Rentals                                                 2017046000    $1,417,356.28      912                                                                      $5,300,116.33
                                                                                                                                        Rentals dba Empire 
                                                                                                                                              Scaffold, LLC)
                                                                                                                                       $5,300,116.33 gross
                         Sunbelt Rentals dba                                                                                                                                                                          Applicable reserve accounted for by 
  222                                                                                      2018001772    $1,352,147.26      912          (including Sunbelt                                                   $0.00
                         Empire Scaffold, LLC                                                                                                                                                                         adjacent reserve for lienholder
                                                                                                                                                   Rentals)
                         Sunbelt Rentals dba                                                                                                                                                                          Applicable reserve accounted for by 
  223                                                                                      2018001771    $2,530,612.79                                                                                        $0.00
                         Empire Scaffold, LLC                                                                                                                                                                         adjacent reserve for lienholder

                            Thyssenkrupp                                                                                                                                                                              Applicable reserve accounted for by 
  224                                                                                      2018000796      $41,040.00                                                                                         $0.00
                         Elevator Corporation                                                                                                                                                                         adjacent reserve for lienholder

                            Thyssenkrupp 
  225                                                                                      2018004280     $227,240.00                                                                                 $227,240.00
                         Elevator Corporation

                           Tolunay‐Wong 
  226                                                                                      2017025431     $237,935.00       919               $237,935.00         128, 289            $237,935.00     $237,935.00
                           Engineers, Inc.
                         Trinity Steel Works, 
  227                                                                                                                                                                                                         $0.00 No lien filed
                                  LLC

  228                                            Ahern Rentals                             2017011552      $13,265.89                                                                                  $13,265.89 

                          TSGC, Inc., d/b/a 
                             Industrial 
  229                                                                                      2017014470     $335,814.39       733               $298,815.90                                             $335,814.39
                           Fabricators of 
                           Corpus Christi
                                                                                                                                                                                                                      Applicable reserve accounted for by 
  230                    Tyco SimplexGrinnell                                              2017026884    $2,211,685.20      926             $3,260,797.58                                                     $0.00
                                                                                                                                                                                                                      adjacent reserve for lienholder




                                                                                                               12
                                                                                                                                                                                Lien 
                                                                                                                                                              Lien 
Debtors'      Level 1          Level 2            Level 3      Level 4      Level 5    Recording     Recorded          546 Notice    546 Notice                            Identification        Reserve
                                                                                                                                                         Identification                                                              Notes
  Ref.      Contractor       Contractor         Contractor   Contractor   Contractor      No.         Amount           Docket No.     Amount                                 Statement           Amount
                                                                                                                                                         Statement No.
                                                                                                                                                                              Amount

  231                    Tyco SimplexGrinnell                                          2018001885     $3,260,797.58                                                                               $3,260,797.58


  232                     U.S. Bellows, Inc.                                           2017013839      $790,132.10        904             $790,132.10     249, 284, 285         $790,132.10         $790,132.10


                                                                                                                                                                                                                    Applicable reserve accounted for by 
  233                     U.S. Bellows, Inc.                                           2017013822      $790,132.10                                                                                         $0.00
                                                                                                                                                                                                                    adjacent reserve for lienholder


  234                       W.T. Byler Co.                                             2017047721      $300,000.00        183             $300,000.00                                               $300,000.00


                          WFS Construction                                                                                                                                                                          Corpus Christi Mechanics' Lien Assumed 
  235                                                                                  2016043463     $2,773,324.07                                                                                        $0.00
                           Company, LLC                                                                                                                                                                             Claim

                          WFS Construction                                                                                                                                                                          Corpus Christi Mechanics' Lien Assumed 
  236                                                                                  2016043461    $12,053,732.00                                                                                        $0.00
                           Company, LLC                                                                                                                                                                             Claim

                          WFS Construction                                                                                                                                                                          Corpus Christi Mechanics' Lien Assumed 
  237                                                                                  20106052196    $3,151,423.51                                                                                        $0.00
                           Company, LLC                                                                                                                                                                             Claim

                          WFS Construction                                                                                                                                                                          Corpus Christi Mechanics' Lien Assumed 
  238                                                                                  2016052195     $7,236,122.00                                                                                        $0.00
                           Company, LLC                                                                                                                                                                             Claim
                         Wholesale Electric 
  239                    Supply Company of                                             2017028729     $2,838,287.59       496           $4,107,049.22         325             $4,320,444.94       $4,320,444.94 
                           Houston, Inc.
                         Wholesale Electric 
                                                                                                                                                                                                                    Applicable reserve accounted for by 
  240                    Supply Company of                                             2017045368     $3,518,000.81                                                                                        $0.00 
                                                                                                                                                                                                                    adjacent reserve for lienholder
                           Houston, Inc.
                         Wholesale Electric 
                                                                                                                                                                                                                    Applicable reserve accounted for by 
  241                    Supply Company of                                             2017052093     $3,518,000.81                                                                                        $0.00 
                                                                                                                                                                                                                    adjacent reserve for lienholder
                           Houston, Inc.
                                                                                                                                                            SUM OF RESERVE AMOUNTS:            $230,420,660.58 
                                                                                                                                                  ADDITIONAL AGREED RESERVE AMOUNT:             $34,579,339.42 
                                                                                                                                                                GRAND TOTAL RESERVE:           $265,000,000.00 




                                                                                                             13
